Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 1 of 63 PageID: 746



 Charles M. Lizza                                     Of Counsel:
 William C. Baton
 SAUL EWING ARNSTEIN & LEHR LLP                       Michael F. Brockmeyer
 One Riverfront Plaza, Suite 1520                     David S. Shotlander
 Newark, New Jersey 07102-5426                        Amanda J. Hamilton
 (973) 286-6700                                       HAUG PARTNERS LLP
 clizza@saul.com                                      1667 K St. NW, Suite 500
                                                      Washington, DC 20006
 Attorneys for Plaintiff                              (202) 292-1530
 Shire US, Inc.                                       mbrockmeyer@haugpartners.com

                                                      Fred A. Kelly, Jr.
                                                      Joshua S. Barlow
                                                      HAUG PARTNERS LLP
                                                      One Post Office Square
                                                      Boston, MA 02109
                                                      (617) 426-6800
                                                      fkelly@haugpartners.com

                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY


 SHIRE US, INC.,
                                                         Civil Action No. 2:17-cv-07716-JMV
                           Plaintiff,

                v.                                       SECOND AMENDED COMPLAINT

 ALLERGAN, INC., ALLERGAN SALES,
 LLC, and ALLERGAN USA, INC.,                            (Filed Electronically)

                           Defendants.                   REDACTED PUBLIC VERSION


                                        NATURE OF THE ACTION

        1.      Plaintiff Shire US, Inc. (“Shire”) brings this suit against defendants Allergan, Inc.,

 Allergan Sales, LLC, and Allergan USA, Inc. (collectively, “Allergan”) to permanently enjoin,

 and recover money damages resulting from, Allergan’s ongoing, overarching, and interconnected

 anticompetitive scheme to monopolize the market for prescription drugs for treatment of dry eye

 disease (“DED”) available to patients through Medicare Part D prescription drug plans. Those


                                                  1
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 2 of 63 PageID: 747



 plans provide elderly, low-income, and other vulnerable members of society with government-

 subsidized prescription drug coverage. Part D patients do not consider commercial prescription

 drug coverage or paying cash for their prescription drugs to be an adequate substitute for Part D

 coverage. Allergan’s anticompetitive scheme has caused and is causing injury to Part D patients

 with DED because those patients are being forced to pay more money to treat their DED with a

 sixteen-year-old and clinically inferior Allergan drug – Restasis®. Allergan’s anticompetitive

 conduct is also denying these patients access to Xiidra® – Shire’s best-in-class, breakthrough

 drug to treat DED. Through a combination of anticompetitive bundling and exclusive dealing

 arrangements, Allergan is coercing Part D plans representing over 70 percent of the Part D

 market for prescription DED medications to effectively exclude Xiidra from, or severely restrict

 Xiidra on, their formularies, while at the same time maintaining Restasis on a “preferred”

 formulary tier. In fact, Allergan has boasted that its scheme has “blocked” Xiidra on Part D

 formularies, which is borne out by the fact that Restasis has maintained a market share of nearly

 87 percent despite the entry of Xiidra into the Part D market nearly 3 years ago. Allergan’s

 unlawful and anticompetitive conduct has effectively denied and will continue to effectively

 deny Part D patients access to Xiidra, a clinically unique and effective drug (that many doctors

 believe is superior to Restasis), and otherwise provide Part D beneficiaries with far less access to

 DED medications than commercial plan beneficiaries have.

        2.      Allergan’s scheme also has severely limited and will continue to limit the growth

 of the Part D market for DED medications. Restasis is approved to treat a limited subset of the

 DED population. Xiidra, on the other hand, is approved to treat all of the signs and symptoms of

 DED and, therefore, can be prescribed to treat a much larger population of DED patients. Thus,

 by virtue of a broader indication alone, Xiidra will increase the number of Medicare beneficiaries



                                                  2
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 3 of 63 PageID: 748



 prescribed DED medications and grow the Part D market. Restricting patients to Restasis, as

 Allergan has done, will prevent that growth.

        3.      Moreover, Allergan’s scheme does not save patients any money. To the contrary,

 because Restasis must often be used in conjunction with a topical prescription steroid, Allergan’s

 plot to restrict patients’ access to Xiidra (which has the same list price as Restasis and does not

 require the use of any additional drugs) has only increased patients’ costs.

        4.      Allergan’s anticompetitive conduct in maintaining its monopoly power in the Part

 D market for DED patients not only injures Part D patients with DED, it also injures Shire by

 denying it sales of Xiidra that, but for Allergan’s anticompetitive conduct, would have been

 dispensed to Part D patients with DED.

        5.      Restasis is a vital component of Allergan’s product portfolio. From 2016 to 2018,

 Restasis was Allergan’s second highest revenue-producing drug (behind Botox®), with net sales

 of $4.2 billion that accounted for over 9 percent of Allergan’s total net revenue of $46.3 billion

 during that period.

        6.      While it is a mature “cash cow” for Allergan, Restasis is not an innovative

 product. It features an active ingredient, cyclosporine, that was developed in the 1970s as an

 immunosuppressive agent to prevent organ rejection in organ transplant patients. It was later re-

 purposed as a drug to treat psoriasis and rheumatoid arthritis. When Allergan sought regulatory

 approval for the use of cyclosporine to treat DED, it faced significant challenges. Allergan’s

 new drug application was pending for years before the United States Food & Drug

 Administration (“FDA”) finally approved Restasis (after it was rejected by an advisory

 committee due to a lack of efficacy). When it did so, the FDA only approved Restasis for a




                                                   3
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 4 of 63 PageID: 749



 narrow subset of the DED patient population – patients with reduced tear fluid volume – a sign

 of DED found in only a small (about 10 percent) proportion of DED patients.

          7.       Since Restasis’ commercial launch, many patients taking Restasis have

 experienced ocular burning and other adverse reactions. Many other patients have found that

 Restasis did not provide any relief for their DED conditions, even after using Restasis for

 months. Indeed, in clinical trials, Restasis showed only marginal clinical benefit among a small

 subset of the study population after six months of use. Since its approval, nearly half of the

 patients taking Restasis stopped taking the medication within six months of it being prescribed.

          8.       Nevertheless, from 2002 until September 2016, Restasis was the only prescription

 drug available to patients in the United States who suffer from DED. Facing no competition,

 Restasis enjoyed increasing prices and a complete monopoly on the “preferred” tier of Part D

 plan formularies.

          9.       In 2016, however, Allergan faced a profound shift in the landscape for Restasis.

 In July of that year, the FDA approved Xiidra, an event the investing public perceived as a “key

 competitive threat[] [to] Allergan.”1 Unlike Restasis, Xiidra is a new and highly innovative

 molecular entity that was specifically developed to treat ocular conditions. In clinical studies,

 patients taking Xiidra experienced relief from the symptoms of DED within as little as two

 weeks and, from the underlying inflammatory conditions which cause DED, within 6 to 12

 weeks. As a result, the FDA approved Xiidra for an expansive indication – the treatment of both

 the signs and symptoms of DED – which applies to all patients who suffer from DED.




 1
   “Allergan’s Restasis Faces Dry Eye Threat: Examining Xiidra’s Initial Sales Trends” (available at
 https://seekingalpha.com/article/4020912-allergans-restasis-faces-dry-eye-threat-examining-xiidras-initial-sales-
 trends).


                                                          4
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 5 of 63 PageID: 750



        10.     Since Xiidra’s launch in August 2016, the medical community and DED patients

 have enthusiastically greeted Xiidra’s entry into the marketplace because they finally have a

 choice of DED prescription treatments and that choice includes a better drug. Indeed, Shire has

 quickly gained favorable formulary position and market share in the separate market represented

 by commercial prescription drug plans, where Shire is able to compete on a level playing field

 and physicians as well as DED patients can choose between Restasis and Xiidra. In the time

 since its launch, Xiidra has been prescribed to approximately 38 percent of commercial plan

 beneficiaries who are prescribed DED medications.

        11.     However, on Part D plans, which participate in a market unto themselves,

 Allergan still has the market cornered. That is because Allergan has exploited Part D market

 dynamics through a scheme of anticompetitive, coercive, unfair, and deceptive conduct with the

 objective of maintaining its $1-plus billion-dollar-a-year monopoly for as long as possible. In

 carrying out this scheme, Allergan has compelled and coerced Part D plans, in whole or in part,

 to exclude Xiidra from, or severely restrict Xiidra on, their formularies. Allergan’s actions have

 caused injury to Part D patients with DED by forcing them to buy a lower quality product with a

 higher overall cost and depriving them of a superior product at a lower overall cost. The Part D

 plans have done this at Allergan’s behest, despite Xiidra’s clinical advantage in improving both

 the signs and symptoms of DED and despite the fact that Shire has offered Part D plans equal or

 greater rebates on Xiidra than Allergan has offered on Restasis.

        12.     As a result of Allergan’s actions, more than two years after Xiidra’s launch,

 Restasis still comprises approximately 87 percent of the DED drugs dispensed to Part D patients,

 while Xiidra comprises only around 13 percent. That will be the case as long as Allergan’s

 scheme is allowed to continue.



                                                 5
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 6 of 63 PageID: 751



        13.     Medicare beneficiaries covered under Part D have limited choice in the

 prescription medications available to them because Part D plans cover only certain treatments for

 each drug class listed on their formularies, and the plans decide which medications are on the

 formularies. Because for many years Restasis was the only FDA-approved DED medication,

 Restasis was the only choice plans offered on their formularies.

        14.     Confronted by a superior drug with equal or better pricing and the threat of

 substantial loss of Restasis’ market share, Allergan set a scheme in motion to prevent Part D

 beneficiaries’ access to and use of Xiidra and to preserve Allergan’s monopoly in the Part D

 market.

        15.     Allergan boasted to its investors in early 2017 that “Restasis and other dry eye

 products will run through Medicare Part D. And today, we have 95 percent coverage . . .[and]

 the picture in ‘18 is going to look comparable.” In mid-2017, Allergan’s CEO went so far as to

 state publically that Allergan has blocked Shire from the Part D market. Allergan has and

 continues to maintain its disproportionately high market share of Part D patients by employing

 egregiously anticompetitive and unlawful tactics that it has concealed from Part D patients and

 from Shire.

        16.     As part of its scheme, Allergan has offered and paid and continues to offer and

 pay anticompetitive product discounts and rebates to Part D plans, including rebates bundled

 across several Allergan drugs on Part D formularies, to coerce Part D plans to exclude Xiidra

 from their formularies. Allergan is able to coerce Part D plans to exclude Xiidra despite Xiidra’s

 clinical benefits and the more favorable financial terms Shire has offered compared to Allergan’s

 rebates on Restasis because, if they included Xiidra on their formularies, the plans would

 immediately lose substantial discounts and/or rebates across a large portfolio of Allergan drugs.



                                                 6
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 7 of 63 PageID: 752



 The loss in value of Allergan’s portfolio-wide discounts and/or rebates to the Part D plans is so

 substantial that it is impossible for Shire, which does not have a Part D product portfolio with

 sufficient sales or utilization to compete with Allergan’s, to gain formulary access for Xiidra, no

 matter what financial terms it offers. Shire has offered the Part D plans discounts and/or rebates

 far exceeding the discount rates on Xiidra that Shire has agreed to provide commercial

 prescription drug plans in exchange for listing Xiidra on the commercial plans’ formularies.

 Nevertheless, the Part D plans rejected Shire’s offers, resulting in continued harm to Part D

 patients and Shire’s ongoing loss of sales and profits that it would have obtained but for

 Allergan’s exclusionary scheme.

        17.     The stark impact of Allergan’s wide-ranging bundled discounts was bluntly

 summarized by one plan during negotiations in 2017, when its representative told Shire that–

 “You could give [Xiidra] to us for free, and the numbers still wouldn’t work.” This

 anticompetitive barrier has remained in place for as long as Xiidra has been on the market, as

 shown during negotiations between Shire and the same plan in 2018, when Shire was rebuffed

 again. Why? Because Shire did not have products on which it could provide discounts in

 addition to its proposed discounts on Xiidra that would be sufficient to offset the plan’s loss of

 Allergan’s bundled discounts.

        18.     Consequently, in sharp contrast to the commercial plan formularies where Shire

 has already captured approximately 38 percent market share, Allergan’s bundled rebates and

 exclusive contracts with the Part D plans effectively foreclose Shire (an equally efficient

 competitor to Allergan) from competing in the Part D market.

        19.     Allergan also directly interfered with and caused the abandonment of an

 agreement that Shire was finalizing with an administrator of several Part D plans. During



                                                  7
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 8 of 63 PageID: 753



 negotiations in 2017 for formulary placement in 2018, the plan administrator first told Shire that

 changing from Restasis to Xiidra would cause no disruption to the plans or patients, the

 administrator (after conferring with Allergan) later told Shire that listing Xiidra on the plans’

 formularies would be “too disruptive” and, therefore, would not agree to list Xiidra on the

 formularies. When Shire asked the plans to reconsider, the administrator told Shire that

 Allergan’s contract with the plans would not allow Xiidra on the formulary. When Shire asked

 “how do we get out” of this position in the future, the administrator replied tersely, “you don’t.”

        20.     Nothing changed during negotiations in 2018 for formulary placement in 2019.

 In furtherance of the anticompetitive arrangement that Plan 3 reached with Allergan for the prior

 year, Plan 3 refused again to consider placing Xiidra on its formulary, and indicated that Shire

 could seek access to its formulary only after a Restasis generic has entered the market.

        21.     The date when a generic Restasis product will enter the market is unknown, and

 Allergan has done everything within its power to delay that date for as long as possible.

 Examples of such conduct can be found in the allegations from separate litigation brought

 against Allergan by purchasers and certain end payors of Restasis. See, e.g., End-Payor Am.

 Compl., In Re: Restasis (Cyclosporine Ophthalmic Emulsion) Antitrust Litigation, 1:18-md-

 02819 (E.D.N.Y. Dec. 20, 2018), ECF No. 210.

        22.     The plan administrator’s blunt message leaves no doubt that Allergan has coerced

 the plans and others not to deal with Shire regardless of Shire’s superior product and financial

 offerings, and will continue to prevent Shire from executing agreements with these plans and

 getting Xiidra on their formularies well into the future without regard to Shire’s financial

 offerings. This exclusion of Xiidra harms Part D patients, Shire, and competition.




                                                   8
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 9 of 63 PageID: 754



        23.     Allergan’s conduct has substantial and detrimental effects on Medicare Part D

 patients – who, because DED has a higher prevalence among the elderly, represent a

 disproportionately large, and growing, segment of the DED patient population – and it harms

 competition.

        24.     Allergan’s scheme not only denies Part D patients access to Xiidra, it has and will

 reduce the overall size and growth of the Part D market for DED treatments because Restasis has

 a much narrower indication than Xiidra and is approved to treat only a small subset of DED

 patients. Perhaps most importantly, this scheme has not and will not lower the price that patients

 prescribed Restasis pay in premiums under the Part D plans, lower their copayments under the

 Part D plans, or provide those patients with any other benefit. Only Allergan will benefit from

 its scheme.

        25.     Patients prescribed Xiidra who are beneficiaries of Part D plans that have not

 placed Xiidra on their formularies have suffered and will suffer an even worse fate. Before those

 plans will offer coverage for Xiidra, patients must pursue an onerous appeals process, which

 typically requires them to demonstrate that they either tried Restasis and it was ineffective, or

 that its side effects were so severe that they cannot tolerate taking the medication. Even if their

 appeals are granted and coverage is extended, all of those patients will still pay an amount in

 copayments that is two to five times higher than they otherwise would if Xiidra’s formulary

 status was in parity with Restasis. The combination of the appeals process and significantly

 higher copayments (which some patients are unable to pay) has deprived and will effectively

 deprive those patients access to a clinically superior product.

        26.     Allergan’s scheme also stifles market output. As a result of Shire’s efforts to

 better educate the physician and patient communities about DED, since Xiidra’s launch the total



                                                  9
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 10 of 63 PageID: 755



 amount of prescriptions in the commercial plan market for DED has increased for both Xiidra

 and Restasis (despite its clinical inferiority). That is not occurring in the Part D plan market,

 where dispensing of Restasis has remained flat.

        27.     Allergan’s product discounts and bundled rebates do not benefit Part D patients

 because those discounts and rebates force them to use an inferior DED drug, deprive them of a

 superior DED drug, and cause them to pay higher costs for their DED treatment, all of which is

 due to the exclusion of Xiidra from Part D plans caused by Allergan’s anticompetitive conduct.

 Shire is also injured by Allergan’s conduct, and that injury flows directly from, and is

 inextricably intertwined with, the injury that Allergan’s conduct causes to Part D patients.

        28.     Because of Allergan’s exclusionary conduct, Xiidra’s Part D plan market share

 will not rise significantly from where it is today – around 13 percent – while Restasis’ share will

 continue to be at or near 87 percent. This conduct, when combined with the barriers to entering

 the DED market, allows Allergan to maintain its monopoly.

        29.     If Allergan’s conduct is allowed to continue, despite Xiidra’s superiority,

 physicians and patients will eventually become conditioned to prescribe and use only Restasis,

 which will cause Xiidra to be limited to a very small segment of the Part D market. Because the

 incidence of DED is most prevalent in older patients, as the population ages, more and more

 DED patients will be covered by Part D plans. The exclusion of Xiidra from the Part D market,

 and the resulting conditioning of physicians and patients to the prescription and use of clinically

 inferior Restasis, will further solidify Allergan’s monopoly, cause more harm to more patients,

 and effectively exclude Shire from the fastest growing – and one day largest – market for DED

 drugs. At that point, Allergan will no longer need to offer the level of discounts and rebates that




                                                   10
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 11 of 63 PageID: 756



 it is now offering and will reduce those discounts and rebates – thereby “raising” prices in order

 to recapture its “investment” in its anticompetitive scheme. This is classic monopoly conduct.

        30.     As evidenced by the fact that Xiidra achieved approximately 38 percent of the

 commercial plan market share within the first three years of its launch, when Shire has had a

 level playing field to compete with Restasis, physicians and patients have chosen Xiidra. Quite

 simply, Allergan has and will continue to use bundled discounts, exclusive dealing, coercion and

 interference to unlawfully “block” Shire from competing with it, directly causing financial harm

 to Shire and permitting Allergan to maintain its monopoly in the Part D market at all costs and at

 the expense of Part D beneficiaries until Xiidra is effectively eliminated as a competing product

 in the Part D market.

        31.     Allergan’s unlawful conduct has caused, and threatens both Shire and consumers

 with, loss or injury in violation of the federal antitrust laws, specifically Sections 1 and 2 of the

 Sherman Act, 15 U.S.C. §§ 1-2, as well as applicable state law. Shire seeks money damages and

 injunctive relief, as well as its reasonable attorneys’ fees and costs of prosecuting this action,

 under Sections 4 and 16 of the Clayton Act, 15 U.S.C. §§ 15 and 26, and applicable state law.

                                           THE PARTIES

        32.     Shire is a New Jersey corporation with its principal place of business and

 headquarters at 300 Shire Way, Lexington, Massachusetts 02421. Shire is a pharmaceutical

 company that develops, manufactures, markets, and distributes branded and generic

 pharmaceutical products worldwide. On January 8, 2019, Takeda Pharmaceutical Company

 Limited acquired Shire plc, the global parent of Shire.

        33.     Allergan, Inc. is a Delaware corporation that conducts business in this District.

 Allergan, Inc. has a principal place of business located at 400 Interpace Parkway, Parsippany,

 New Jersey 07054.
                                                   11
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 12 of 63 PageID: 757



        34.     Allergan Sales, LLC is a Delaware limited liability company registered to conduct

 business in New Jersey. Allergan Sales, LLC conducts business in this District. Allergan Sales,

 LLC has a principal place of business located at 2525 Dupont Drive, Irvine, California 92612.

        35.     Allergan USA, Inc. is a Delaware corporation registered to conduct business in

 New Jersey. Allergan USA, Inc. conducts business in this District. Allergan USA, Inc. has a

 principal place of business located at 2525 Dupont Drive, Irvine, California 92612.

        36.     Allergan, Inc., Allergan USA, Inc., and Allergan Sales, LLC are specialty

 pharmaceutical companies engaged in the research, development, manufacture, sale, distribution,

 and marketing of ophthalmic, medical aesthetics, biosimilar, and over-the-counter

 pharmaceutical products.

                JURISDICTION, VENUE, AND INTERSTATE COMMERCE

        37.     This Court has subject matter jurisdiction pursuant to 15 U.S.C. §§ 15 and 26, and

 28 U.S.C. §§ 1331 and 1337. Shire brings this action pursuant to Section 16 of the Clayton Act

 and applicable state law, to obtain money damages, equitable relief, costs of suit, and reasonable

 attorneys’ fees for Allergan’s violations of Sections 1 and 2 of the Sherman Act, 15 U.S.C. §§ 1-

 2, as well as applicable state law.

        38.     Venue is proper in this District under Section 12 of the Clayton Act, 15 U.S.C. §

 22, and under 28 U.S.C. § 1391(b) and (c). For venue purposes, the defendants can be found in

 and transact business in this District. Allergan’s anticompetitive scheme has impacted and will

 impact Shire and Medicare Part D beneficiaries in this District, and elsewhere.

        39.     Allergan’s misconduct occurs in and affects interstate commerce, as Allergan has

 contracted Medicare Part D plans for Restasis’ formulary coverage, and foreclosed Xiidra from

 the same, throughout the United States. Both Restasis and Xiidra are manufactured and shipped



                                                 12
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 13 of 63 PageID: 758



 in interstate commerce, and Allergan’s anticompetitive conduct directly affects the price and

 volume of drugs shipped in interstate commerce.

                                         BACKGROUND

                                         Dry Eye Disease

        40.     Dry eye disease (DED) occurs when the eye does not produce tears properly or

 when tears are not of the correct consistency and/or evaporate too quickly, and it is characterized

 by inflammation and damage to the ocular surface, resulting in blurry or fluctuating vision, as

 well as eye fatigue. Studies show that only about 10 percent of DED patients exhibit a lack of

 tear production; the remaining 90 percent of DED cases have one or more different causes of the

 disease.

        41.     DED has serious detrimental effects for many patients and is one of the most

 common reasons patients visit an eye care professional. DED causes decline in quality of life,

 increased depression, decrease in work productivity, both absenteeism and presenteeism, and

 impairment of reading, watching television, and computer use. DED results in ocular surface

 damage, which may also adversely affect cataract and refractive surgical outcomes, as well as

 patients wearing contact lenses. DED is thought to be a chronic, progressive condition, and early

 intervention is thought to forestall the disease from worsening. Failure to administer timely

 treatment could lead to increased inflammation, significant damage to the eye (including

 scarring), and complications including vision loss.

        42.     DED can result in significant costs to patients, providers, and the overall

 healthcare system. Nearly 30 million Americans are afflicted with symptoms of DED, which are

 among the most common complaints patients report to eye care professionals, and an estimated

 16.4 million Americans report a DED diagnosis from a physician. Nevertheless, only about 1

 million patients currently receive prescription treatment for DED, which has created a large

                                                 13
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 14 of 63 PageID: 759



 disparity between diagnosed and treated patients. As a result, DED remains an area of

 significant unmet need.

        43.     That is particularly true among patients eligible for Medicare. Because it is a

 condition that progresses with age, DED disproportionately affects the elderly. According to one

 study, the prevalence of DED among adults over the age of 65 is estimated to be between 11 and

 12 percent. Thus, more than five million Medicare beneficiaries may suffer from DED. And,

 the need for prescription DED treatment is only expected to increase due to the aging U.S.

 population and the increased rates of digital device use (screen time) across all age groups.

                           Prescription Drugs for the Treatment of DED

        44.     Restasis and Xiidra are the only FDA-approved prescription drugs available to

 patients suffering from DED, although the indications they are approved to treat are very

 different in scope. As discussed in greater detail below, the FDA has approved Xiidra to treat

 both the signs and symptoms of DED (including underlying inflammation), while Restasis is

 approved merely to treat a specific sign of DED – reduced tear fluid volume – that affects only

 about 10 percent of the patients suffering from DED.

        45.     In August 2018, Sun Pharmaceuticals announced that the FDA had approved its

 new prescription DED treatment, Cequa® (cyclosporine ophthalmic solution), but as of April

 2019, Sun has yet to commercially launch Cequa. The barriers to entry that Allergan erected as

 to Xiidra, described herein, apply equally to Cequa.

        46.     In 2002, three years after Allergan filed its new drug application and worked its

 way through a complicated and problem-laden approval process, the FDA approved Restasis for

 commercialization in the U.S. Restasis is a cyclosporine (immunosuppressive agent) indicated to

 increase tear production in patients suffering from ocular inflammation associated with chronic

 DED. The FDA approved Restasis despite the fact that Restasis demonstrated only marginal
                                                 14
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 15 of 63 PageID: 760



 clinical benefit six months after administration in clinical studies, without evidence of

 symptomatic improvement. In fact, an FDA advisory committee recommended that the FDA not

 approve Restasis for commercialization due to a lack of efficacy.

        47.     Since Allergan launched Restasis, patients taking Restasis have experienced

 ocular burning (an experience which 17 percent of Restasis clinical study patients reported).

 These and other adverse reactions have led to tolerability issues and relatively high rates of

 patients discontinuing Restasis as a medication. According to one study, nearly a quarter (23

 percent) of Restasis users discontinued treatment within three months, while nearly half (43

 percent) discontinued use of Restasis within six months. Thus, a significant number of patients

 appear to stop using Restasis before clinical studies show it becomes effective, which is typically

 after six months of use.

        48.     In an attempt to enhance tolerability and effectiveness, many physicians

 prescribing Restasis place their patients on an induction treatment with a low potency

 corticosteroid, which includes the administration of a topical steroid (e.g., Lotemax) before

 receiving Restasis as an adjunctive treatment. These additional medications increase the cost of

 Restasis therapy to the patient. Steroid use is also a risk factor for cataract formation, glaucoma,

 corneal thinning, and corneal infections, especially when used chronically.

        49.     The FDA approved Xiidra in July 2016. Before that approval, though several

 drug companies had sought FDA approval for other DED prescription medications, Restasis

 remained the only prescription treatment for DED on the market.

        50.     Prior to approval, the FDA granted Xiidra priority review, which the agency

 reserves only for those drugs that it believes can provide “a significant advance in clinical care.”

 The FDA also designated Xiidra as a first-in-class, novel drug, stating: “A small subset of these



                                                  15
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 16 of 63 PageID: 761



 new approvals, referred to as novel drugs, are among the more innovative products that often

 help advance clinical care to another level.”

        51.     Xiidra also had the largest clinical trial registration program for an investigational

 DED candidate. The program included four clinical trials which enrolled over 2,200 patients. In

 those clinical studies, Xiidra provided relief from symptoms of DED in as early as two weeks of

 dosing and demonstrated clinical benefits in treating the signs of DED within 12 weeks of

 dosing. Restasis, by comparison, demonstrated only a marginal clinical benefit among a small

 subset of its study population after six months of administration.

        52.     Unlike Restasis, which has cyclosporine-A as an active ingredient (an

 immunosuppressive agent developed four decades ago for use in organ transplant patients),

 Xiidra was developed purposefully for use in the eye. As the FDA recognized in a July 12, 2016

 press release, “Xiidra is the first medication in a new class of drugs, called lymphocyte function-

 associated antigen 1 (LFA-1) antagonist” that is thought to inhibit T-cell adhesion to ICAM-1 (a

 type of transmembrane protein) and the secretion of inflammatory cytokines, interrupting the

 perpetual cycle of inflammation.

        53.     Xiidra is also the first prescription medication broadly approved by the FDA to

 treat both the signs and symptoms of DED (including inflammation), unlike Restasis, which only

 increases tear production and only treats a subset of DED patients with a specific sign of the

 disease (reduced tear fluid volume).

        54.     Consequently, many physicians, academics, and other thought leaders have

 recognized Xiidra as a significant advancement and a clinically superior product to Restasis. As

 Dr. Christopher Rapuano, an ophthalmology professor and author, put it succinctly, Xiidra is a

 “big game changer.”



                                                  16
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 17 of 63 PageID: 762



        55.     Despite Xiidra’s status as an innovative new class of medication and its expansive

 indication, and despite Shire’s conviction that Xiidra is clinically superior, Shire elected not to

 set a higher list price for Xiidra than Allergan set for Restasis.

        56.     Absent Allergan’s unlawful and anticompetitive conduct, Xiidra would

 significantly advance the level of clinical care for DED available to Part D beneficiaries at no

 additional cost to patients.

                                           Medicare Part D

        57.     Congress established Medicare in 1965 under Title XVIII of the Social Security

 Act to provide health insurance to people age 65 and older regardless of income. Since its

 inception, Medicare has been amended to expand benefits and increase the eligibility pool.

 Today, the program helps more than 55 million people age 65 and older and younger people with

 permanent disabilities pay for healthcare services.

        58.     Medicare benefits are divided into four parts. Parts A and B are traditional

 Medicare, where a beneficiary can see any doctor and hospital that takes Medicare and the

 government pays directly for the healthcare services a patient receives. Part C is also known as

 Medicare Advantage, which allows beneficiaries to enroll in a private health plan as an

 alternative to traditional Medicare. These plans receive payments from Medicare to provide all

 Medicare-covered benefits.

        59.     Part D is the optional outpatient prescription drug program, which was authorized

 by the Medicare Prescription Drug, Improvement, and Modernization Act (P.L. 108–173). Then

 Senate Majority Leader Bill Frist, one of the initiative’s chief negotiators, hailed its passage:

 “Today is a historic day and a momentous day. Seniors have waited 38 years for this

 prescription drug benefit to be added to the Medicare program. Today they are just moments



                                                   17
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 18 of 63 PageID: 763



 away from the drug coverage they desperately need and deserve.”2 Part D is available to all

 Medicare beneficiaries enrolled in traditional Medicare. In 2016, an estimated 40.8 million

 beneficiaries were enrolled in Part D.

           60.      The Centers for Medicare & Medicaid Services (“CMS”) contracts with private

 companies, known as Part D plan administrators, to provide drug coverage to the beneficiaries

 who chose to enroll in the program. Part D plan beneficiaries generally pay a monthly premium

 and cost sharing for prescriptions (varying by plan). Premiums cover around 25.5 percent of the

 cost of standard coverage for all beneficiaries enrolled in Part D, and government subsidies cover

 the remainder.

           61.      Part D plans must offer either at least standard prescription drug coverage, as

 defined in the Medicare Prescription Drug, Improvement, and Modernization Act, or “alternative

 prescription drug coverage with at least actuarially equivalent benefits and access to negotiated

 prices,” which must be approved by the Secretary of Health and Human Services. Within these

 parameters, each plan is free to decide which specific drugs it will cover. The list of drugs

 covered by a particular plan is called its “formulary.”

           62.      Part D formularies are the critical access point for the prescription drugs that Part

 D patients receive. The formularies stand between the patients and the doctors, the patients and

 the pharmaceutical companies, and the doctors and the pharmaceutical companies. They control

 patient and doctor access to prescription drugs and, in turn, a pharmaceutical company’s access

 to patients. Having that access is crucial to the success of a prescription drug.

           63.      Each formulary is organized into drug categories (e.g., cancer drugs). Within

 each category, drugs are then listed by class according to similarities in their chemical structures,


 2
     Pear R., Hulse C., “Senate Removes Two Roadblocks to Drug Benefit,” New York Times, 2003:A1, Nov. 25.


                                                        18
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 19 of 63 PageID: 764



 mechanisms of action (e.g., beta blockers), or use in treating the same disease. Medicare

 regulations require that each formulary include at least two Part D drugs within each therapeutic

 class and category as defined by their prescription drug plans.

         64.    DED prescription drugs are in a catch-all category of “Ophthalmic Agent Other,”

 because the third-party compendia that CMS relies upon for drug classification have not yet

 established DED as its own category. Therefore, Part D formularies only have to cover two

 ophthalmic agents, but as a practical matter virtually all Part D plans cover at least one DED

 drug.

         65.    The regulatory framework governing the composition and operation of Part D

 plan formularies does not apply to commercial prescription drug plans.

               DED Treatment For Patients With Coverage From Part D Plans

         66.    Prescriptions covered under Part D plans represent over 40 percent of all

 prescriptions for DED treatment. Access to a Part D plan’s drug formulary is critical to the

 success of prescription DED treatments because the treatments are almost exclusively distributed

 to individual patients and caregivers as opposed to being provided by a healthcare provider in,

 for example, a hospital setting. Denying or restricting access to such a large number of

 prescriptions deters market entry as well as investment in DED prescription treatments generally.

 Thus, having access to Part D formularies is crucial to a pharmaceutical company selling a drug

 treating DED, and it is crucial for Medicare beneficiaries’ access to treatment.

         67.    When faced with a choice among alternative treatment options for a given

 indication, there is a strong incentive for prescribing physicians and patients to choose the

 treatment that is covered (i.e., listed on the Part D plan’s drug formulary as the preferred drug

 and typically in the payment tier with the lowest copayment) to minimize the costs and burdens

 of, for example, seeking individual approval or reimbursement for an off-formulary treatment. A
                                                  19
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 20 of 63 PageID: 765



 drug’s market access is based almost entirely on a pharmaceutical company’s agreements with

 Part D plans to have its drugs listed on the plans’ formularies at agreed-upon pricing, discounts,

 and/or rebates.

        68.        Physicians who treat Part D patients become conditioned to prescribing drugs that

 they know are covered on most Part D formularies and avoid drugs that are frequently not

 covered. As the Part D market grows, this effect becomes more substantial and ingrained. Thus,

 a pharmaceutical company can obtain or maintain a monopoly in the Part D market by erecting

 entry barriers through anticompetitive arrangements that exclude a competitor’s drug from Part

 D formularies. Such agreements provide formulary exclusivity to the company’s drug thereby

 excluding new, competing drugs from entering the Part D market. The harm to Part D patients

 and potential competitors will only increase over time as Part D plans and Part D patients

 become the predominant purchasers and consumers of prescription drugs for diseases that

 disproportionately afflict the elderly – like DED.

        69.        Pharmaceutical companies do not sell their drugs to Part D plans, but rather, Part

 D plans reimburse pharmacies for the dispensing of covered drugs to plan participants. Part D

 plans will only reimburse for drugs that they include on the plan formularies or for which they

 grant an “exception.” As explained below, those exceptions are typically granted only after a

 successful appeal has been filed by the plan participant or his/her physician.

        70.        Almost all Part D patients are in plans with tiered formularies. Each tier

 corresponds to the cost-sharing or copayment that most participants of that plan will pay for the

 drugs on that tier, and whether the participant needs to seek and obtain a prior authorization or an

 exception to have coverage of those drugs. With respect to Part D formularies, brand drugs are

 typically categorized as “preferred,” “non-preferred,” “not covered,” or “specialty.” Except for



                                                    20
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 21 of 63 PageID: 766



 certain Medicare beneficiaries receiving a low-income subsidy who pay the same copayments

 regardless of tier/preference, Part D patients pay a lower copayment for preferred drugs and a

 higher copayment for non-preferred drugs.

         71.     Between 2006 and 2016, most Part D plans required a copayment of between $27

 to $41 for branded drugs in the preferred formulary tier, and the median coinsurance rate was 20

 percent. For non-preferred drugs, most patients pay a copayment of $100 (and as much as $220)

 or pay coinsurance at a rate of at least 40 percent (and as much as 50 percent). Non-preferred

 drugs, therefore, gain far fewer sales under Part D plans than preferred drugs.

         72.     If a drug is excluded from a formulary and listed as “not covered,” Part D patients

 will either not have coverage for that drug at all, or will have coverage only if their doctor files a

 successful appeal with the plan seeking an exception for the patient. In order for an appeal to be

 granted, the physician must typically establish (i) failure of the preferred drug (e.g., Restasis) to

 effectively treat the patient’s condition, or (ii) the patient’s inability to tolerate the side effects or

 other problems caused by the preferred drug. These grounds for appeal must be satisfied even if,

 as is the case here, the preferred drug is clinically inferior and has a greater incidence of painful

 side-effects, such as ocular burning.

         73.     The paperwork required for the appeal can be detailed and lengthy. In addition, it

 can take several days before the plan rules on the appeal. If the plan denies the appeal, the

 patient can appeal the denial to CMS. Regardless, the time, effort, and expense required to

 successfully navigate this long and burdensome path to payment can often discourage both

 physicians and patients alike. Often, they simply give up.

         74.     Even if the plan does grant the appeal or CMS reverses the plan’s denial of the

 appeal, the patient will still need to make a copayment for the drug that is typically many times



                                                     21
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 22 of 63 PageID: 767



 more than the copayment for a preferred drug on the same Part D plan formulary. In cases where

 Xiidra is “not covered,” patients can expect to have a copayment that is two to five times higher

 than would be the case if Xiidra were on the formulary as a “preferred” drug, as Restasis is for

 the major Part D plans.

        75.     Similarly, if a drug is listed on a formulary as “non-preferred,” then the patient

 will also need to make a copayment for the drug that is typically many times more than the

 copayment for a preferred drug on the same Part D plan formulary. In cases where Xiidra is

 “non-preferred,” patients can expect to have a copayment that is two to five times higher than

 would be the case if Xiidra were on the formulary as a “preferred” drug, as Restasis is for the

 major Part D plans.

        76.     The cost to the Part D plan of reimbursing covered drugs depends on the current

 wholesale acquisition cost (“WAC”) price of the drug. If the drug price increases, the cost of

 reimbursement for the plan increases.

        77.     Pharmaceutical companies generally maintain multi-year rebate agreements with

 administrators of Part D plans, but negotiate annually with them to gain placement of their drugs

 on the plans’ formularies for the coming year. These negotiations typically begin in or around

 April of the preceding plan year and culminate in August of the same year when the plans

 finalize their formularies for the coming year.

        78.     In these negotiations, Part D plans are typically interested in several key terms to

 minimize their own costs stemming from listing a drug on their formulary by effectively

 reducing their cost of reimbursement. One key term is the rebate the pharmaceutical company

 will provide to the plan on a portion of the drug reimbursement, thereby offsetting the amount of

 the plan’s reimbursements to pharmacies for the sale of that drug to Part D patients.



                                                   22
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 23 of 63 PageID: 768



        79.     Another key term is “price protection,” which refers to rebates pharmaceutical

 companies offer to a plan to offset any increase to a drug’s price during the period for which the

 drug is listed on the plan’s formulary. If the pharmaceutical company raises the WAC price on a

 drug during the contract term, the “price protection” rebate will simply mirror the incremental

 increase in price. That rebate thereby cancels out the price increase so that the plan continues to

 incur the same reimbursement costs for the drug (net of rebates). Without such contractual

 protection in place, an increase in the price of a given drug would require the plan to incur

 additional reimbursement costs.

        80.     Pharmaceutical companies typically contract with third party agents to oversee

 negotiations with plans for placement of their drugs on the plans’ formularies. This practice

 ensures that the pharmaceutical company keeps its dealings with Part D plans separate from its

 dealings for commercial business.

        81.     Some Part D plans delegate their negotiation and selection process to larger

 administrators. For instance, several of the top ten Part D plans and many smaller ones use

 another top ten plan (identified as “Plan 3” below) to negotiate and administer their formulary

 coverage. Plan 3, therefore, has the ability to negotiate with pharmaceutical companies on behalf

 of multiple Part D plans. There are, thus, fewer negotiation opportunities for pharmaceutical

 companies than there are Part D plans.

                               Allergan’s Part D Product Portfolio

        82.     Allergan manufactures, markets, and sells many products other than Restasis that

 are covered by Part D. These products are referred to herein as “Allergan’s Part D product

 portfolio.”

        83.     As of 2016, Allergan’s Part D product portfolio included at least     products:



                                                 23
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 24 of 63 PageID: 769




              . Shire is informed and believes, and therefore alleges, that Allergan’s Part D

 portfolio (and the sales and rebates associated with it) stayed the same or grew in 2017 and 2018.

        84.       Among the products in Allergan’s Part D product portfolio are three glaucoma

 drugs – Lumigan, Combigan, and Alphagan P.

        85.       The FDA approved Lumigan (bimatoprost ophthalmic solution, 0.01%) on

 August 31, 2010. Lumigan is used for the reduction of high eye pressure, also called intraocular

 pressure (“IOP”), in people with open angle glaucoma or ocular hypertension. No generic

 substitute for Lumigan has been approved for sale in the U.S.

        86.       Combigan (brimonidine tartrate/timolol maleate ophthalmic solution, 0.2%/0.5%)

 is a twice-daily solution that the FDA approved on October 30, 2007. The drug is approved for

 reducing elevated IOP in patients with glaucoma or ocular hypertension. Combigan is

 recommended for those who require additional or adjunctive IOP-lowering therapy. It lowers

 IOP slightly less than taking both brimonidine tartrate three times a day and timolol maleate two

 times a day. No generic substitute for Combigan has been approved for sale in the U.S.

        87.       Alphagan P (brimonidine tartrate ophthalmic solution, 0.1%/0.15%) is indicated

 for reducing elevated IOP in patients with glaucoma or ocular hypertension. The FDA approved

 Alphagan 0.15% on March 16, 2001 and Alphagan 0.1% on August 19, 2005. No generic

 substitute for Alphagan P has been approved for sale in the U.S.




                                                   24
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 25 of 63 PageID: 770



           88.   According to publicly available price and sales information, for four recent

 quarters (Q3 of 2016 through Q2 of 2017), Allergan’s three glaucoma drugs alone accounted for

 almost $750 million of Allergan’s sales to Part D plans, while Restasis accounted for another

 $719 million of sales to Part D plans. The rebates paid to Part D plans for Allergan’s three

 glaucoma drugs were                      in 2016. Thus, the glaucoma drugs alone provide

 Allergan with more than enough financial wherewithal to give the plans discounts and rebates

 that far exceed anything that Shire could offer on Xiidra (including giving it to the plans “for

 free”).

           89.   Overall, Allergan paid Part D plans

           and those payments appear to have continued and even increased in 2017 and 2018. The

 sheer magnitude of the rebates Allergan has paid, and will continue to pay, Part D plans renders

 the plans unable to forego these rebates in order to provide formulary access to competing

 products. As a result, Allergan has immense leverage in its Part D negotiations, allowing it to

 offer Restasis to the Part D plans at an effective price that is below Allergan’s average variable

 cost.

                                   Shire’s Part D Product Portfolio

           90.   Shire does not have a Part D product portfolio from which it can offer a bundle of

 discounts and rebates to compete with Allergan. Between 2016 and 2018, Shire’s total Part D

 product portfolio consisted of between          products:

                                                                                                .

 Shire’s Part D portfolio has averaged                 in annual sales and                          in

 annual rebates. This is in stark contrast to Allergan’s             in Part D sales and

 in Part D rebates. That is more than a         disparity in favor of Allergan. The rebates paid by



                                                  25
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 26 of 63 PageID: 771



 Allergan on its three glaucoma drugs alone                  are more than

                                                              .

        91.      Rebates offered and paid to Part D plans apply only to Part D sales and cannot be

 applied to or combined with rebates offered and paid to commercial plans. Therefore, a

 pharmaceutical company, such as Allergan, can – and does – maximize its leverage over Part D

 plans arising from a vast Part D product portfolio. In contrast, a company such as Shire, that

 does not have a substantial presence in Part D, cannot leverage its much smaller Part D portfolio

 rebates to effectively compete with Allergan for Part D formulary placement. And it cannot

 leverage its commercial rebates to bridge that gap.

          Allergan’s Dominance of DED Drugs Available Through Medicare Part D

        92.      After receiving FDA approval for Xiidra, Shire entered negotiations with

 commercial insurance plans for the placement of Xiidra on their formularies. To date, within

 less than three years since its launch, Xiidra is available on plan formularies that cover around 87

 percent of all patients who are enrolled in commercial plans. In terms of total DED prescriptions

 dispensed to commercial plan beneficiaries, Xiidra commands approximately a 38 percent

 market share.

        93.      But for Allergan’s anticompetitive scheme, Shire would have achieved success in

 the Part D market similar to or greater than its success in the commercial market, particularly

 given that Part D beneficiaries are disproportionately affected by DED compared to the rest of

 the U.S. population.

        94.      Xiidra’s approval threatened Allergan, so it sought to make it impossible for

 Xiidra to compete with Restasis in the Part D market. Cognizant of both Restasis’ inability to

 compete head-to-head with clinically superior Xiidra and Shire’s willingness and ability to

 compete on financial terms (limited, of course, by its relatively small portfolio of Part D drugs),
                                                  26
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 27 of 63 PageID: 772



 Allergan chose to prevent Shire from gaining share in the Part D market by engaging in an

 ongoing, overarching, anticompetitive scheme that uses bundling and exclusionary agreements to

 substantially foreclose Xiidra from the Part D market, to ensure that plans would give preferred

 status to Restasis, and to directly or indirectly exclude Xiidra from Part D formularies. Allergan

 has successfully executed these tactics and will continue to do so unless enjoined by the Court.

        95.     Allergan’s internal communications conclusively establish that



                           The sample of emails below shows that Allergan




    




    




    




                                                 27
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 28 of 63 PageID: 773



    




    



        96.       Despite aggressive financial offers and a clinically superior product, Shire has not

 been and will not be able to gain Xiidra’s inclusion on the formularies of Part D plans covering a

 substantial share of Part D patients due to Allergan’s predatory and exclusionary conduct. Shire

 is unable to offer sufficient discounts (rebates and price protection) on Xiidra and other Shire

 drugs offered for placement on Part D plans’ formularies to offset the loss of Allergan discounts

 that Part D plans would incur if they were to place Xiidra in a preferred formulary position.

        97.       Allergan actively touts to investors and analysts its dominance of prescription

 DED treatments for Part D, including the exclusion of Xiidra on most Part D formularies.

        98.       Upon information and belief, Allergan’s CEO, Brent Saunders, even boasted to

 investors at a June 2017 investor meeting in Toronto that Allergan has blocked Shire from the

 Part D market.

                                     .

        99.       Likewise, in an early May 2017 Allergan Q1 2017 earnings call, Chief

 Commercial Officer and Executive Vice President, William Meury, stated:

        As it relates to formulary coverage, roughly 40 percent of Restasis and
        other dry eye products will run through Medicare Part D. And today, we
        have 95 percent coverage . . . my sense is that once we complete
        negotiations for Part D, the picture in ‘18 is going to look comparable and
        as good as 2017. And so we’re exactly where we want to be as it relates to
        Restasis.




                                                   28
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 29 of 63 PageID: 774



 Allergan sent clear expectations to the market that Restasis would retain a “comparable”

 dominant share in Part D going forward beyond 2018, and it has. This means that there is no

 hope of a competitive market for prescription drugs to treat DED in Part D for the future, as

 Allergan has and will simply continue its anticompetitive tactics through future negotiation

 cycles for Part D formulary contracts to keep Xiidra from being listed on Part D formularies for

 years to come.

        100.      Allergan’s average variable cost to produce its DED drug, Restasis, is proprietary

 information which is not available to Shire. Shire, however, is an equally efficient producer of

 its own DED drug, Xiidra, and has been told by Part D plans that even if Shire gave Xiidra to

 Part D plans “for free,” it could not make up for the plans’ loss of rebates across Allergan’s Part

 D product portfolio. Based upon this information, and the fact that Allergan has, at a minimum,

 three glaucoma products listed on Part D formularies (representing over $1.4 billion in annual

 Part D sales) that Allergan can use to leverage and finance its anticompetitive scheme, Shire

 believes, and therefore alleges, that Allergan, as part of a bundled portfolio of products, is

 providing Restasis to Part D plans at a cost that is below Allergan’s average variable cost for

 Restasis.

        101.      Allergan has implemented its overarching and interconnected scheme of

 anticompetitive tactics to substantially foreclose Xiidra from the Part D market that includes a

 mix of bundled discounts, exclusive contracts, interference and coercion to prevent the inclusion

 of Xiidra on Part D formularies, and/or the placement of Xiidra in a non-preferred tier on Part D

 formularies. The main pillars of this scheme for six of the largest Part D plans, which have

 continuously blocked Xiidra from Part D formularies since its launch in 2016, are described in

 detail below.



                                                  29
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 30 of 63 PageID: 775



        102.    Plan 1 is responsible for around 25 percent of DED drug prescriptions under Part

 D. The negotiations detailed below were between Shire and representatives of Plan 1 who

 presented themselves as having the authority to speak for and on behalf of Plan 1, and whom

 Shire understood to have that authority.

        103.    During the 2017 negotiations (for 2018 formulary placement), Shire offered

 separate, substantial rebates and discounts off of WAC – for an exclusive formulary listing, for

 an equal listing with Restasis (parity), and for a non-preferred listing – to Plan 1 to have Xiidra

 placed on its formulary. In response, Shire was told by Plan 1’s Senior Director of Formulary

 Development and Forecasting for Medicare & Retirement that any placement of Xiidra on its

 formulary in any capacity would result in the loss of rebates from Allergan. When Shire offered

 to provide even larger rebates and discounts, the Senior Director stated “[y]ou could give

 [Xiidra] to us for free, and the numbers still wouldn’t work.”

        104.    When Shire continued to press Plan 1 for placement on its formulary, Shire was

 told that the plan needed Allergan’s “permission” to do so. Finally, Plan 1 relented and put

 Xiidra on its formulary, but only on a “non-preferred” tier, which resulted in copayments for

 Plan 1’s participants that were two to five times higher than if Xiidra was on the formulary as a

 “preferred” drug, as Restasis is for Plan 1. This relegated Xiidra to, at best, a high single or low

 double digit share of Plan 1’s participants and has resulted to date in Shire losing sales and

 profits for Xiidra that Shire would have obtained but for Allergan’s anticompetitive conduct.

        105.    The 2018 negotiations (for 2019 formulary placement) followed the same course.

 Shire substantially improved its Part D offer to Plan 1 by offering the same discount off of WAC

 as it had for exclusive placement even if Plan 1 included Xiidra (in the preferred tier) as one of




                                                  30
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 31 of 63 PageID: 776



 two DED treatments with a step-through requirement, i.e., a patient would have to try and fail

 Restasis before being prescribed Xiidra. But that was still not enough.

        106.    Undeterred, in May 2018, Shire’s Senior Vice President for Market Access

 discussed this offer with Plan 1’s Vice President and Senior Director of Industry Relations in an

 in-person meeting. Shire’s Senior Vice President was told by Plan 1’s Vice President that the

 plan once again needed to get Allergan’s permission to allow Xiidra on its formulary. That Vice

 President next told Shire that the plan had gone back to Allergan, that Allergan would not relax

 its exclusivity requirement, and that Allergan would not allow Xiidra on the plan’s formulary

 (even with a step-through requirement). It is notable that the Plan 1 executive had to ask

 Allergan – and not his or her superiors at Plan 1 – if Xiidra could be listed on the Plan 1

 formulary. Negotiations in early 2019 (for 2020 formulary placement) were again futile. Shire

 offered Plan 1 the same aggressive discount off of WAC for placement of Xiidra on Plan 1’s Part

 D formulary as one of two DED treatments with a step-through requirement. Plan 1 then ran its

 financial models on Shire’s offer and Plan 1’s Senior Director informed Shire that its proposed

 discount simply “can’t work” in light of the bundled rebates across the Allergan product

 portfolio that Plan 1 would lose in the event it accepted Shire’s bid. The Senior Director also

 reiterated that, in any event, Allergan’s terms would not allow Xiidra’s placement on Plan 1’s

 Part D formulary, even with a step-through requirement.

        108.    Based upon the actions and statements of Plan 1, Shire believes, and therefore

 alleges, that in exchange for substantially excluding Xiidra from the formulary, Allergan has

 provided Plan 1 with the following benefits: (i) payment of substantial, bundled rebates and

 discounts across the Allergan Part D portfolio, and (ii) price protection for Allergan’s Part D

 portfolio. However, if Plan 1’s formulary includes Xiidra in any capacity other than “non-



                                                  31
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 32 of 63 PageID: 777



 preferred,” the plan will lose the price protection, rebates, and discounts on the entirety of

 Allergan’s Part D portfolio. This makes it impossible for Shire to offer discounts on Xiidra that

 compete with the bundled rebates provided by Allergan and keep Xiidra’s price above its cost.

 This has resulted in Plan 1’s participants losing access to a superior product (Xiidra) and paying

 a higher total cost for an inferior product (Restasis). Shire has also lost, and will continue to

 lose, sales and profits for Xiidra that would have been dispensed to Plan 1’s participants.

        109.    Plan 2 is responsible for approximately 11 percent of DED drug prescriptions

 under Part D. The negotiations detailed below were between Shire and representatives of Plan 2

 who presented themselves as having the authority to speak for and on behalf of Plan 2, and

 whom Shire understood to have that authority.

        110.    During the 2017 negotiations (for 2018 formulary placement), Shire also offered

 separate, substantial rebates and discounts off of WAC to Plan 2 for an exclusive formulary

 listing and for parity with Restasis. Shire was told, however, that Plan 2’s contract with Allergan

 provided for price protection from 2014 and bundled rebates with its other drugs on Plan 2’s

 formulary. As a result, Plan 2’s Vice President of Trade Relations told Shire that it could not put

 any other DED drug on its formulary without losing all of its price protection and rebates for all

 of those drugs. When Shire offered to provide even larger rebates and discounts, that Vice

 President said that Shire could not pay it enough in rebates to make up for what it would lose if it

 lost the Allergan rebates and price protection.

        111.    When Shire continued to press Plan 2 to be placed on its formulary, it was told

 that Plan 2 would need to check with Allergan and get its permission. Shortly thereafter, the

 same Plan 2 Vice President told Shire that CMS had just reviewed its formulary and told the plan

 that it could not exclude Xiidra from its formulary because the plan’s therapeutic categories are



                                                   32
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 33 of 63 PageID: 778



 based on designations established by the American Hospital Formulary Service (“AHFS”)

 which, unlike other compendia CMS relies upon for formulary classifications, do cover Xiidra.

 Consequently, Plan 2 listed Xiidra on its formulary, but only as a non-preferred drug that would

 require a prior authorization and a step through Restasis. Thus, Plan 2 participants had to first

 try Restasis and experience “failure” before Plan 2 would pay for their prescriptions for Xiidra.

        112.    Plan 2’s 2018 placement of Xiidra on its formulary as “non-preferred” with prior

 authorization and step through requirements effectively put Xiidra in the same position that it

 would be in if it was “not covered.” In addition, Plan 2’s beneficiaries had to make copayments

 that were two to five times higher than if Xiidra was on the formulary as a “preferred” drug, as

 Restasis is for Plan 2. This relegated Xiidra to a high single digit share of Plan 2’s participants

 and resulted in Shire losing sales and profits for Xiidra in 2018 that Shire would have obtained

 but for Allergan’s anticompetitive conduct. Moreover, even Xiidra’s “non-preferred” status on

 Plan 2’s formulary was tenuous. When Plan 2 told Allergan about CMS’s review and its

 instruction to Plan 2 to include Xiidra on its formulary due to the AHFS designation, Allergan

 agreed, reluctantly, to honor the terms of its contractual rebates in 2018. However, Allergan also

 demanded that Plan 2 rely upon the National Council for Prescription Drug Programs

 (“NCPDP”) formulary classifications in future years because the NCPDP classifications would

 not require Plan 2 to place Xiidra on its formulary. By using NCPDP’s therapeutic categories,

 Plan 2 would be able to exclude Xiidra in accordance with its exclusive contract with Allergan,

 undermine CMS’ direction, and further Allergan’s exclusionary scheme for the future.

        113.    In 2018, Plan 2 did as it was told by Allergan and made this precise change in its

 formulary classification, resulting in the plan dropping Xiidra off formulary altogether and

 providing Restasis with the exclusivity that Allergan demanded. Consistent with this change and



                                                  33
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 34 of 63 PageID: 779



 the unyielding threat of losing rebates across Allergan’s Part D product portfolio, Plan 2 refused

 to consider any offer to place Xiidra on a preferred tier during the 2018 negotiation cycle.

        114.    Based upon the actions and statements of Plan 2, Shire believes, and therefore

 alleges, that in exchange for excluding Xiidra from the formulary, Allergan has provided Plan 2

 with some or all of the following benefits: (i) payment of substantial, bundled rebates and

 discounts across the Allergan Part D portfolio, and (ii) price protection for Allergan’s Part D

 portfolio. However, if Plan 2’s formulary includes Xiidra in a preferred formulary tier, the plan

 will lose the price protection, rebates, and discounts on the entirety of Allergan’s Part D

 portfolio. This makes it impossible for Shire to offer discounts on Xiidra that compete with the

 bundled rebates provided by Allergan and keep Xiidra’s price above its cost.

        115.    Plan 2’s refusal to put Xiidra in a preferred position on its formulary, and its

 subsequent decision to remove Xiidra from its formulary altogether has resulted in Plan 2’s

 participants losing access to a superior product (Xiidra) and paying a higher total cost for an

 inferior product (Restasis). Shire has also lost, and will continue to lose, sales and profits for

 Xiidra that would have been dispensed to Plan 2’s participants but for Allergan’s anticompetitive

 conduct.

        116.    “Plan 3” refers to four separate plans which are negotiated jointly through one

 administrator and which are collectively responsible for over 37 percent of DED drug

 prescriptions under Part D. Each of the four plans is in the top ten Part D plans. The

 negotiations detailed below were between Shire and representatives of Plan 3 who presented

 themselves as having the authority to speak for and on behalf of Plan 3, and whom Shire

 understood to have that authority.




                                                   34
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 35 of 63 PageID: 780



        117.    In an initial discussion with Plan 3 during the 2017 negotiations (for 2018

 formulary placement), Shire requested parity with Restasis on the plan’s formulary with

 substantial discounts and rebates. In response, the plan stated that it did not want parity, and was

 only interested in an exclusive listing. Shire asked if the plan was concerned that switching to

 Xiidra would be too disruptive to the plan. The plan replied that it had no such concern.

        118.    Shire then offered Plan 3 long-term and even more substantial price protection,

 discounts, and rebates, and was told unequivocally by Plan 3’s Vice President of Trade Relations

 that “you give us that number and you’ll get it [the listing on the plan’s formulary].” So Shire

 gave the plan “that number.” Shire then reconfirmed this agreement with that same Vice

 President, who said that the existing number “will get it done.” Out of an abundance of caution,

 Shire asked if there was any reason at all why Shire may need to increase or improve its offer in

 any way. The Vice President said no and continued to assure Shire that there was no need to

 increase or improve the offer.

        119.    Upon information and belief, Plan 3 then consulted with Allergan about whether

 Xiidra could be added to its formulary. It is notable that the Plan 3 executive had to ask Allergan

 – and not his superiors at Plan 3 – if Xiidra could be listed on the Plan 3 formulary.

        120.    The next time that Shire heard from Plan 3 was a call on or about August 1, 2017

 among Shire’s Senior Vice President and Head of Global Market Access, Plan 3’s Vice President

 of Trade Relations, and Plan 3’s Director of Trade Relations for Medicare Part D, among others.

 Shire was told that, in stark contrast to the plan’s earlier statements, Xiidra could not be added to

 its formulary (at any tier) because doing so would create “too much disruption.” When Shire’s

 Senior Vice President pushed back and asked for reconsideration, he was told by the Plan 3 Vice

 President that Allergan’s contract with the plan would not allow Xiidra or any other DED



                                                  35
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 36 of 63 PageID: 781



 treatment on the formulary. When asked “how do we get out” of this position in the future, that

 Plan 3 Vice President pointedly replied “you don’t.”

        121.    Plan 3’s conclusive “you don’t” meant that Xiidra was permanently excluded

 from the contracting process. This was confirmed by the 2018 negotiations (for 2019 formulary

 placement), during which Plan 3 refused to even consider placing Xiidra on its formulary, even

 though Shire made at least two substantial offers for preferred Xiidra status on its 2019

 formularies.

        122.    To find out why Plan 3 summarily rebuffed Shire for the second consecutive year,

 Shire’s Senior Vice President met with Plan 3’s Director of Trade Relations for Medicare Part D

 during the Pharmaceutical Care Management Association meeting in Orlando in March 2018 to

 discuss those offers. At that meeting, Plan 3’s Director confirmed that Plan 3 could not include

 Xiidra on formulary because the terms of Plan 3’s agreement with Allergan left no way for Plan

 3 to place Xiidra on its formulary. The Allergan rebates Plan 3 stood to lose if it placed Xiidra

 on its formulary simply posed too great a threat to Plan 3 regardless of the terms Shire proposed.

 Allergan’s ongoing, exclusionary conduct has prevented Plan 3 from even considering Shire’s

 offers for Xiidra’s formulary placement during the years to come.

        123.    During the 2018 negotiations, Plan 3 did tell Shire that Plan 3 might consider

 Shire’s offer when and if a generic version of Restasis launches. At this time, no generic version

 of Restasis has been approved by FDA, much less launched.

        124.    Based upon what information is available to Shire and what it has been told by

 Plan 3, Shire believes, and therefore alleges, that Allergan has entered into an anticompetitive

 exclusive dealing agreement with Plan 3 to exclude Xiidra from Plan 3’s formulary and thereby

 deny Plan 3’s participants access to Xiidra. This anticompetitive exclusive dealing arrangement



                                                 36
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 37 of 63 PageID: 782



 substantially forecloses competition not only on its own due to the multiple Part D plans it covers

 and the market share they represent, but also because it is an integral part of Allergan’s overall

 anticompetitive scheme magnifying the arrangement’s foreclosure effect upon competition in the

 market for prescription drugs for the treatment of DED available through Part D.

        125.    Plan 3’s refusal to place Xiidra on its formulary has forced and will force its

 participants to file appeals to try to get coverage for Xiidra and has required and will require

 them to endure “step through” treatment with Restasis (whether or not it is the best treatment for

 them). As a result, Plan 3’s participants will either not get coverage for Xiidra, or will need to

 make copayments that are two to five times higher than if Xiidra was on the formulary as a

 “preferred” drug, as Restasis is for Plan 3. This will relegate Xiidra to, at best, a high single or

 low double digit-share of Plan 3’s participants.

        126.    While patient disruption was the stated reason for Plan 3’s withdrawal from an

 agreement with Shire to list Xiidra on its formulary, upon information and belief, the primary

 reason that motivated Plan 3’s conduct was furtherance of Allergan’s goal to exclude Xiidra

 from the market for prescription drugs for the treatment of DED available through Part D.

        127.    Shire, therefore, cannot obtain a listing for Xiidra on those plans’ formularies

 regardless of the discounts or rebates it offers and will be excluded from those formularies in the

 future. This has resulted in Plan 3’s participants losing access to a superior product (Xiidra) and

 paying a higher total cost for an inferior product (Restasis). Shire has also lost, and will continue

 to lose, sales and profits for Xiidra that would have been dispensed to Plan 3’s participants but

 for Allergan’s anticompetitive conduct.

        128.    The financial terms Shire offered to the Part D plans in 2017, 2018, and 2019 (to

 date), including discounts, rebates, and price protection terms, far exceeded the discount rates on



                                                    37
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 38 of 63 PageID: 783



 Xiidra Shire successfully offered to, and were accepted by, commercial prescription drug plans

 (where Shire holds approximately a 38 percent market share) to secure preferred formulary

 placement. Despite Shire’s comparatively more attractive offers, the Part D plans declined to list

 Xiidra on a preferred formulary tier or at all, further illustrating that Allergan is employing and

 will continue to employ anticompetitive measures to exclude Xiidra from the Part D market for

 prescription DED treatments.

        129.    The plans’ actions and comments to Shire reflect the coercive and long-term

 nature of Allergan’s conduct, and show that the plans had no choice but to exclude Xiidra from

 their formularies. First, the comments reflect that the plans’ decisions to list Restasis on their

 formularies were the result of more than just Allergan offering a better price or otherwise

 competing on the merits. In fact, they make it clear that price and competition had nothing to do

 with the plans’ decisions (e.g., “[y]ou could give [Xiidra] to us for free, and the numbers still

 wouldn’t work”). Second, the comments reflect that Allergan’s scheme extends into the future

 (e.g., Shire: “how do we get out [of this position in the future];” Plan 3: “you don’t”), as does

 their conduct in refusing to list Xiidra on their Part D formularies for the same reasons after two

 consecutive contract cycles. Despite the fact that Part D contracts are negotiated annually,

 Allergan’s scheme is pervasive and on-going and has ensured and will continue to ensure that

 Shire has no real possibility of securing formulary placements with these plans as a result of

 future negotiations.

        130.    These are but three examples of Allergan’s overarching and interconnected

 scheme of anticompetitive tactics, which have harmed Part D patients and successfully blocked

 Shire’s access to the Part D market, as Allergan’s CEO boasted they would. Nonetheless, they

 leave no doubt that Allergan has used these tactics to put the plans in a position where they



                                                  38
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 39 of 63 PageID: 784



 cannot place Xiidra on their formularies – irrespective of the terms that Shire may offer –

 because they cannot afford to lose the rebates and price protection on the other Allergan products

 against which Shire does not compete.

        131.    Shire does not have a Part D product portfolio from which it can offer a bundle of

 discounts and rebates to compete with Allergan. Between 2016 and 2018,




                                                                                                    .

        132.    Together, Plan 1, Plan 2, and Plan 3 represent over 70 percent of the Part D

 prescriptions for DED treatment and 90 percent of prescriptions dispensed to participants of the

 top ten Part D plans. Outside of the top ten plans are nearly 300 small and regional plans,

 including over 200 that account for 0.1 percent or less of Part D prescriptions for DED treatment

 and none that exceeds 1 percent. By substantially foreclosing Shire from the top ten plans,

 Allergan has substantially foreclosed the most effective and efficient means of gaining access to

 the Part D market for DED treatments, is effectively blocking Shire from competing in that

 market, and is directly causing financial harm to Shire.

        133.    Even though Xiidra entered the market in 2016 after the negotiations with Part D

 plans were completed for the 2017 contract year, Shire requested that the plans discussed above

 add Xiidra to their formularies at parity with Restasis as a preferred drug for 2017. None of

 them would do so.

        134.    Allergan’s interactions with Plan 1, Plan 2, and Plan 3 are interconnected and

 designed to achieve Allergan’s publically-announced goal of “blocking” Xiidra from the Part D

 market. Allergan’s actions do not reflect competition on the merits, but an anticompetitive effort



                                                 39
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 40 of 63 PageID: 785



 to deny DED patients access to a therapeutically superior and more cost effective DED

 medication. Indeed, as a result of Allergan’s overarching scheme, only a small percentage of

 Part D plan participants have unrestricted access to Xiidra, or will have access to Xiidra in the

 future. Allergan’s anticompetitive scheme harms competition, injures Part D patients with DED,

 and causes Shire to lose Xiidra sales.

        135.    In addition to denying Part D patients access to Xiidra, a superior drug for the

 treatment of their DED, and in contrast to the commercial plan market in which Xiidra’s entrance

 has increased sales of both Xiidra and Restasis, Allergan’s scheme will stunt the growth of the

 Part D market for DED treatments because Restasis does not treat the vast majority of the signs

 and symptoms that afflict DED patients. If Allergan’s unlawful conduct is permitted to continue,

 physicians and patients will also become conditioned to prescribe and use only Restasis,

 relegating Xiidra to a very small segment of the Part D market for DED prescription drugs, and

 effectively eliminating competition in that market.

        136.    The discounts that Allergan provides through rebates and price protection benefit

 Part D plans, but not Part D patients with DED. As a result of Allergan’s anticompetitive

 discounts and rebates, those patients are forced to take an inferior drug that imposes higher costs

 on them due the exclusion of Xiidra from Part D formularies.

        137.    Allergan’s exclusion of Xiidra from Part D plans covering a substantial share of

 Part D beneficiaries has caused and will cause injury to Part D patients with DED. That same

 conduct has also caused and will continue to cause Shire to lose hundreds of millions of dollars

 in sales and profits from within the market for prescription drugs for the treatment of DED

 available through Part D.




                                                 40
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 41 of 63 PageID: 786



            RELEVANT MARKETS AND ALLERGAN’S MONOPOLY POWER

        138.    Allergan possesses and has possessed at all relevant times, monopoly power in the

 market for prescription drugs for the treatment of DED available through Part D. Allergan sells

 the dominant DED treatment in the Medicare Part D market under the brand name Restasis. But

 for Allergan’s conduct, Xiidra would meaningfully constrain Allergan’s monopoly power, which

 is represented by Restasis in the Medicare Part D market.

     Relevant Product Market – Prescription Drugs for the Treatment of DED Available
                                Through Medicare Part D

        139.    The market for prescription drugs for the treatment of DED available through

 Medicare Part D is a properly defined product market.

        140.    There are no other medical or other reasonably available substitutes for

 prescription drugs to treat DED. Over-the-counter treatments, such as artificial tears, are only

 palliative treatments and do not treat the underlying inflammation that causes DED. At best,

 over-the-counter treatments help moisten the eyes and provide temporary symptom relief.

 Similarly, punctal plugs (small medical devices that are inserted into the tear ducts to block

 them) offer only temporary relief and do not treat the underlying disease. DED is a serious,

 progressive disease, and failure to treat it appropriately could lead to increased inflammation,

 significant damage to the eye (such as corneal infection and scarring), and complications

 including vision loss. Thus, for those patients with DED, prescription drugs to treat DED are

 their only option.

        141.    Commercial prescription drug plans are not substitutes for Part D plans from the

 perspective of both Part D patients and sellers of DED drugs. Part D serves a distinct group of

 consumers for whom commercial plans would not be an option. Congress added Part D to

 provide prescription drug coverage to those aged 65 and older (and those under age 65 with


                                                 41
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 42 of 63 PageID: 787



 permanent disabilities) for whom commercial insurance is either too expensive or would not

 provide comprehensive coverage. Accordingly, Part D plans typically have lower premiums

 than commercial plans because the federal government subsidizes a substantial portion of each

 Part D participant’s premium. And unlike commercial prescription plans, CMS reviews and

 approves each Part D plan to verify that the plan is providing access to an acceptable range of

 Part D drug choices. This is because Part D formularies are subject to certain statutory

 requirements that commercial formularies are not. Part D plans must offer prescription drug

 coverage as prescribed by the Medicare Prescription Drug, Improvement, and Modernization Act

 or the plan must be approved by the Secretary of Health and Human Services. Moreover, Part D

 participants would not, and in most cases could not, look to commercial insurance as an

 alternative to avoid the anticompetitive harm inflicted on them by Allergan’s manipulation of

 their Part D formularies. Because of these differences in cost and benefits, Medicare

 beneficiaries using Part D do not consider a commercial plan to be an adequate alternative.

        142.    Allergan, Shire, and other industry participants recognize prescription drug plans

 available under Medicare Part D as distinct from prescription drug plans offered through

 commercial plans, as is shown by the example of internal Allergan emails quoted in Paragraph

 95 above. Pharmaceutical companies, therefore, have separation between the business that they

 conduct with Medicare Part D plans and the business that they conduct with commercial plans.

 Pharmaceutical companies often use different staff, or hire a third party, to negotiate with Part D

 plan administrators even though many of those administrators also manage commercial

 formularies.

        143.    The contracting cycle for Part D plans is also different from commercial plans.

 To gain access to a Medicare formulary, pharmaceutical companies begin negotiations with Part



                                                 42
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 43 of 63 PageID: 788



 D plans in or around April and the negotiations end in August of the same year to allow time for

 CMS review and approval, where commercial plans are open to negotiations all year.

 Pharmaceutical companies also separately monitor and report their Medicare Part D sales and

 financial performance.

        144.      Many of these differences are also true for administrators of Part D plans. Part D

 plans keep their Medicare business separate from their commercial business, and they also

 separately monitor and report their Part D sales and financial performance. In particular, the

 rebates offered and paid to commercial plans and Part D plans are distinct, and commercial plans

 are unable to use Part D plan rebates to negotiate a better deal for themselves with the

 pharmaceutical companies.

                           Relevant Geographic Market – United States

        145.      The relevant geographic market is the United States. Drugs require FDA

 approval before they can be sold in the United States. Thus, drugs sold outside of the United

 States are not alternatives to Part D beneficiaries. Also, Part D plans are available throughout the

 United States.

    Allergan Exercises Monopoly Power in Prescription Drugs for the Treatment of DED
                          Available Through Medicare Part D

        146.      Restasis was the only prescription treatment for DED available in the United

 States until Xiidra’s launch in 2016. Despite Xiidra’s launch, Restasis has retained a dominant

 market share in the treatment of DED for Part D. While Xiidra has made inroads in the

 commercial market, it has not meaningfully constrained Allergan’s sales in the Part D market.

 For example, Xiidra has successfully captured approximately a 38 percent market share with the

 commercial plans two years post launch, but has gained just around a 13 percent market share

 with the Part D plans post launch.


                                                  43
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 44 of 63 PageID: 789



        147.    Beyond Allergan’s Restasis market share, Allergan’s monopoly power is

 evidenced by the barriers to entry into the relevant market.

        148.    Substantial barriers to entry exist for prescription DED drugs. High fixed costs,

 difficult regulatory hurdles, and complex manufacturing processes render the entry of any new

 competitor difficult. Potential new drug competitors need to conduct expensive trials to obtain

 FDA approval. A recent analysis by the Tufts Center for the Study of Drug Development,

 published in the Journal of Health Economics in March of 2016, calculates the average cost to

 develop and gain marketing approval for a new drug to be $2.558 billion. The study noted that

 drug development is lengthy – often taking longer than a decade – and that out-of-pocket costs

 for individual drugs and higher failure rates for drugs tested in clinical trials were the primary

 reasons behind rising drug development costs. FDA requirements also make it very difficult for

 a prescription drug treatment for DED to receive approval today. Indeed, the approval path for

 Restasis took three years and included multiple rejections from the FDA, and, due to increased

 regulatory scrutiny, it would be even more difficult for Restasis to be approved today. Because

 of these changes in FDA standards, Xiidra had to meet a much more stringent approval criteria

 for safety and efficacy than Restasis did.

      ALLERGAN’S ANTICOMPETITIVE SCHEME HARMS COMPETITION AND
                         INJURES CONSUMERS

 Allergan Has Entered and Will Continue to Enter into Exclusionary Contracts with Part D
                                         Plans

        149.    Allergan has entered and will continue to enter contracts with plans covering over

 70 percent of the Part D prescription DED treatment market, and is engaged in an overarching

 and interconnected anticompetitive scheme to maintain its monopoly power in the Part D DED

 treatment market.



                                                  44
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 45 of 63 PageID: 790



        150.    For instance, Allergan has entered into agreements with Part D plans that

 condition bundled rebates for Allergan’s Part D portfolio on the complete or near complete

 exclusion of Xiidra from that plan’s formulary.

        151.    Allergan has combined its bundled rebate agreements with contracts with Part D

 plans that require Restasis’ exclusive formulary listing such that the plans are prevented from

 covering Xiidra and/or placing Xiidra in a preferred formulary tier.

        152.    Upon information and belief, Allergan has engaged in further interference to

 prevent Part D plans from contracting with Shire, even where that plan has already agreed, or

 agreed in principle, to terms with Shire.

 Allergan’s Anticompetitive Scheme Forecloses a Substantial Amount of Competition in the
 Part D Prescription DED Treatment Market and Artificially Maintains Allergan’s Market
                               Share and Monopoly Power

        153.    The culmination of Allergan’s conduct is an anticompetitive scheme with the

 combined effect of substantially foreclosing Xiidra from competing in the Part D prescription

 DED treatment market, injuring Shire and Part D patients, now and going forward.

        154.    As a result of Allergan’s exclusionary conduct and anticompetitive scheme,

 Xiidra cannot compete with Restasis on the largest Part D plans, which cover at least 70 percent

 of Part D prescriptions for DED treatment, causing Shire to lose millions of dollars in sales and

 profits. The remaining portion of the Part D market is serviced by nearly 300 plans, virtually all

 of which only cover a small fraction of a percentage point of Part D beneficiaries (i.e., less than

 100 DED treatment prescriptions per month). By limiting new entrants, such as Shire, to pursing

 this small and highly fragmented remainder of the relevant market, Allergan is raising Shire’s

 costs of entry. The elevated costs of approaching and negotiating with hundreds of very small

 Part D plans has rendered it infeasible for Shire to capture the Part D market share for

 prescription DED treatments held by those smaller plans.
                                                   45
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 46 of 63 PageID: 791



        155.    By excluding Xiidra from the largest Part D plans, Allergan has shut Shire out of

 the most effective and efficient means of accessing the Part D participants and offering them

 relief from Allergan’s monopoly power. This, in conjunction with Allergan’s contracts with

 other Part D plans, will cause Restasis to maintain a market share of approximately 87 percent in

 the Part D prescription DED treatment market, denying almost all Part D patients with DED

 access to a superior and lower cost alternative treatment (Xiidra).

        156.    Allergan’s anticompetitive scheme shields large segments of the Part D

 prescription DED treatment marketplace from competition, thereby stifling competition on the

 merits and foreclosing Part D patients suffering from DED from any meaningful access to the

 best treatment available for them. Allergan has used exclusionary bundling contracts and

 exclusive dealing to coerce Part D plans and to preserve and extend its monopoly power in the

 Part D prescription DED treatment market.

        157.    Allergan’s conduct also restrains growth in the Part D market for DED medication

 prescriptions in light of Xiidra’s clinical efficacy and the breadth of its approved indication.

 Were it not for Allergan’s exclusionary scheme, more Part D patients suffering from DED,

 especially the vast majority of those whose DED is not attributable to insufficient tear volume

 (the only sign of DED Restasis is approved to treat), would benefit from treatment. Service of

 that unmet need would grow the Part D market for DED medication prescriptions.

        158.    Absent Allergan’s anticompetitive scheme to foreclose and stifle competition in

 the market for prescription DED medications covered under Part D formularies, Shire would

 achieve a substantial market presence and pose a far greater competitive threat to Allergan

 among Part D beneficiaries. Instead, Allergan’s anticompetitive conduct has caused Restasis to

 be unconstrained in the Part D market, which has harmed patients by denying them access to a



                                                  46
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 47 of 63 PageID: 792



 superior drug and has harmed Shire by effectively excluding it from the Part D market and

 causing financial harm to Shire.

  Allergan’s Exclusionary Conduct Will Artificially Maintain Allergan’s Market Share and
  Monopoly Power in the Part D Prescription DED Drug Market and Lead to Overcharging
              and Inferior Consumer Choice for Medicare Part D Beneficiaries

        159.    There is no valid procompetitive business justification for Allergan’s exclusionary

 contracts and anticompetitive scheme. Allergan does not use the contracts, including the

 bundled rebates, to achieve efficiencies or otherwise benefit consumers and/or competition. In

 fact, Allergan’s contracts do not lower copayments or provide any benefit at all to the Part D

 patients who actually buy and use Restasis.

        160.    The effect of Allergan’s exclusionary and anticompetitive contracting scheme will

 be that Part D patients are effectively denied or will have severely limited access to Xiidra, the

 only drug approved by the FDA for the treatment of both the signs and symptoms of DED. Part

 D beneficiaries who are prescribed DED medication can only obtain Restasis under their Part D

 plan unless they can overcome the restrictions and afford the higher copayments Allergan’s

 terms impose on Xiidra.

        161.    As a direct result of Allergan excluding Xiidra from the Part D market, Part D

 patients with DED are being and will be overcharged because (i) they are being forced to make

 higher copayments for Xiidra because it is a non-preferred or off-formulary drug, (ii) they are

 getting less value for their copayment amount because Restasis is inferior to Xiidra, and (iii)

 many patients who purchase and use Restasis must also purchase and use a topical steroid, which

 makes the cost of treatment with Restasis higher than the cost of treatment with Xiidra.

        162.    The fact that plans will not list Xiidra on their formularies even if it is “given” to

 them shows that the plans are deciding to purchase Restasis as a result of Allergan’s



                                                  47
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 48 of 63 PageID: 793



 exclusionary terms and anticompetitive scheme, not because of the relative prices and merits of

 Xiidra and Restasis.

        163.    Allergan’s exclusionary conduct and anticompetitive scheme has caused and will

 cause loss or injury to Part D patients and to Shire and has caused and will cause anticompetitive

 harm that is not offset by procompetitive benefits.

                        Shire Is At Least an Equally Efficient Competitor

        164.    Shire is at least an equally efficient competitor to Allergan. Specifically, Xiidra is

 a more effective DED drug and serves a broader indication than Restasis. Furthermore, the

 comparable resources and structure of Allergan and Shire provide no basis to infer that Allergan

 can manufacture Restasis at a lower cost than Shire can manufacture Xiidra.

        165.    The FDA approved Xiidra as the first eye drop approved to treat both the signs

 and symptoms of DED, purposefully designed and optimized for ocular use. The FDA took the

 rare step of issuing a press release to mark Xiidra’s approval, which industry investors celebrated

 as a “big game changer.” By treating both the signs and symptoms of DED (including

 inflammation), Xiidra provides a clinically superior treatment and meets an unmet need among

 DED patients that has not been and cannot be met by Restasis.

        166.    Allergan and Shire, respectively, list Restasis and Xiidra at the same WAC price,

 even though Xiidra is a more effective drug with a broader indication.

        167.    As of the start of 2018, Shire had over 23 thousand employees and products

 available in over 100 countries. In 2017, Shire had $14.5 billion in net product sales ($15.2

 billion total revenue) across seven therapeutic areas, generated $4.6 billion in non-GAAP net

 income and operated on a 43 percent non-GAAP EBITDA margin. During 2017, Shire

 continued to focus on its R&D efforts with an investment of $1.8 billion. In 2017, it had 40



                                                 48
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 49 of 63 PageID: 794



 clinical development programs in its pipeline including a late stage pipeline with a total of

 approximately 15 programs in Phase 3 or registration, the most robust rare disease-focused

 pipeline in the industry.

         168.    Allergan is a large global pharmaceutical company ($15.8 billion total revenue in

 2018, 17 thousand employees). Allergan does not have any advantage in size, breadth or

 structure that enables it to produce Restasis for less cost than Shire produces Xiidra.

         169.    In sum, Xiidra has the strongest efficacy profile of any prescription DED drug on

 the market and Shire is at least as equally efficient a competitor as Allergan. It is, therefore, not

 possible that Allergan’s continued and ongoing dominance of the market for DED drugs

 available through Part D, and Shire’s exclusion from that market, is a result of competitive

 market forces or Shire’s inability to compete head-to-head with Allergan on equal footing.

 Rather, it is Allergan’s anticompetitive conduct that has excluded and will continue to exclude a

 superior product (Xiidra), harm competition in the Part D market, and injure Part D patients with

 DED. Shire has also suffered, and will continue to suffer, harm flowing directly from Allergan’s

 anticompetitive conduct.

                                      CLAIMS FOR RELIEF

                                 FIRST CAUSE OF ACTION
                               MONOPOLIZATION (15 U.S.C. § 2)

         170.    Shire repeats and realleges each allegation in paragraphs 1 through 169 as if fully

 set forth herein.

         171.    Allergan has, and during the relevant period had, a market share of approximately

 87 percent in the Part D prescription DED treatment market. Accordingly, and combined with

 high entry barriers, Allergan possesses monopoly power in the Part D prescription DED

 treatment market in the United States.


                                                  49
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 50 of 63 PageID: 795



           172.   Allergan has willfully maintained and will further maintain its monopoly power in

 this market through exclusionary and anticompetitive means. Allergan is engaged in an ongoing

 and overarching anticompetitive scheme designed to maintain its monopoly power in the market

 for prescription drugs for the treatment of DED available through Part D, using a mix of bundled

 discounts, exclusive contracts, interference, and coercion to prevent the inclusion of Xiidra on

 Part D formularies. Allergan coerced Part D plans into agreements that give preferred status to

 Restasis to the exclusion of Xiidra, including through, inter alia, bundled rebate agreements in

 which Allergan provided “price protection” and other rebates or discounts for Allergan’s

 portfolio of Part D products conditioned on the exclusion of Xiidra from formularies, and

 agreements conditioned on Xiidra being listed, if at all, as a “non-preferred” treatment.

           173.   By engaging in this conduct, Allergan is abusing and has abused its monopoly

 power – as opposed to, for example, competing on the merits or having more efficient production

 or superior product quality – and unfairly impeded competition in the market for prescription

 drugs for the treatment of DED available through Part D, thereby restraining trade and

 competition by limiting the public’s access to a superior DED prescription treatment.

           174.   Allergan’s unlawful conduct has and will continue to directly and proximately

 cause injury or loss to interstate commerce and to Part D beneficiaries. Specifically, Part D

 beneficiaries suffering from DED must incur substantial costs and/or burdens or otherwise

 forego the opportunity to receive the more effective and thorough drug to treat their DED.

 Allergan’s conduct denies Part D beneficiaries the choice of and access to a better treatment

 option.

           175.   Allergan’s unlawful conduct further harms competition and thereby causes and

 threatens injury or loss to Shire’s business, property, and competitive position, which will



                                                 50
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 51 of 63 PageID: 796



 continue unless Allergan’s anticompetitive conduct is enjoined. Specifically, Shire has and will

 continue to lose millions of dollars in sales and profits from within the market for prescription

 drugs for the treatment of DED available through Part D that would have taken place but for

 Allergan’s behavior. Shire’s injuries are of the type that antitrust laws are intended to prohibit,

 and flow directly from Allergan’s anticompetitive conduct in violation of Section 2 of the

 Sherman Act.

         176.    Allergan’s conduct violates Section 2 of the Sherman Act, 15 U.S.C. § 2, and

 Shire is entitled to damages and injunctive relief pursuant to Sections 4 and 16 of the Clayton

 Act, 15 U.S.C. §§ 15 and 26, and reimbursement of its costs for bringing this action, including its

 reasonable attorneys’ fees.

                            SECOND CAUSE OF ACTION
                      ATTEMPTED MONOPOLIZATION (15 U.S.C. § 2)

         177.    Shire repeats and realleges each allegation in paragraphs 1 through 176 as if fully

 set forth herein.

         178.    In the alternative, Allergan is willfully and wrongfully attempting to obtain

 monopoly power in the Part D prescription DED treatment market. Allergan is willfully

 engaging in a course of conduct, including anticompetitive and exclusionary actions, with the

 specific intent of monopolizing this market. Allergan is engaged in an ongoing and overarching

 anticompetitive scheme designed to obtain monopoly power in the market for prescription drugs

 for the treatment of DED available through Part D, using a mix of bundled discounts, exclusive

 contracts, interference, and coercion to prevent the inclusion of Xiidra on Part D formularies.

 Allergan coerced Part D plans into agreements that give preferred status to Restasis to the

 exclusion of Xiidra, including through, inter alia, bundled rebate agreements in which Allergan

 provided “price protection” and other rebates or discounts for Allergan’s portfolio of Part D


                                                  51
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 52 of 63 PageID: 797



 products conditioned on the exclusion of Xiidra from formularies, and agreements conditioned

 on Xiidra being listed, if at all, as a “non-preferred” treatment.

           179.   In the alternative, there is a dangerous probability that, unless restrained, Allergan

 will succeed in obtaining monopoly power in the Part D prescription DED treatment market.

           180.   By engaging in this conduct, Allergan is unfairly impeding competition in the

 market for prescription drugs for the treatment of DED available through Part D, thereby

 restraining trade and competition by limiting the public’s access to a superior DED prescription

 treatment.

           181.   Allergan’s unlawful conduct has and will continue to directly and proximately

 cause injury or loss to interstate commerce and to Part D beneficiaries. Specifically, Part D

 beneficiaries suffering from DED must incur substantial costs and/or burdens or otherwise

 forego the opportunity to receive the more effective and thorough drug to treat their DED.

 Allergan’s conduct denies Part D beneficiaries the choice of and access to a better treatment

 option.

           182.   Allergan’s unlawful conduct further harms competition and thereby causes and

 threatens injury or loss to Shire’s business, property, and competitive position, which will

 continue unless Allergan’s anticompetitive conduct is restrained by the issuance of injunctive

 relief. Specifically, Shire has and will continue to lose millions of dollars in sales and profits

 from within the market for prescription drugs for the treatment of DED available through Part D

 that would have taken place but for Allergan’s behavior. Shire’s injuries are of the type that

 antitrust laws are intended to prohibit, and flow directly from Allergan’s anticompetitive conduct

 in violation of Section 2 of the Sherman Act.

           183.   Allergan’s conduct violates Section 2 of the Sherman Act, 15 U.S.C. § 2, and



                                                    52
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 53 of 63 PageID: 798



 Shire is entitled to damages and injunctive relief pursuant to Sections 4 and 16 of the Clayton

 Act, 15 U.S.C. §§ 15 and 26, and reimbursement of its costs for bringing this action, including its

 reasonable attorneys’ fees.

                              THIRD CAUSE OF ACTION
                     AGREEMENTS IN RESTRAINT OF TRADE (15 U.S.C. § 1)

         184.    Shire repeats and realleges each allegation in paragraphs 1 through 183 as if fully

 set forth herein.

         185.    As set forth above, Allergan has employed an ongoing anticompetitive scheme to

 preserve and extend its monopoly power and prevent competition in the market for prescription

 drugs for the treatment of DED available through Part D plans. That scheme includes Allergan’s

 agreements with Part D plans with various exclusionary contract terms.

         186.    Through these anticompetitive agreements, Allergan is precluding its competitor,

 Shire, from gaining meaningful access to Part D formularies, and avoiding and foreclosing

 competition in the relevant market.

         187.    The purpose and effect of these agreements is to substantially foreclose and

 exclude competition, in particular the competitive threat presented by Shire.

         188.    Allergan’s conduct constitutes an unlawful contract or contracts to exclude

 competition and unreasonably restrain trade in violation of Section 1 of the Sherman Act. At all

 relevant times, Allergan’s exclusionary agreements will assist Allergan in: (i) effectively

 excluding superior, competitive products from the market for prescription drugs for the treatment

 of DED available through Part D; (ii) maintaining Allergan’s dominant market share and

 monopoly power in the market for prescription drugs for the treatment of DED available through

 Part D; and (iii) otherwise reaping the benefits of its unlawful monopoly power.

         189.    Allergan’s coercive conduct has induced Part D plans to agree that they will


                                                  53
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 54 of 63 PageID: 799



 continue to receive rebates on the condition that they not grant formulary access to Xiidra or do

 so on severely unfavorable terms.

           190.   There is no legitimate business or procompetitive justification for Allergan’s

 conduct.

           191.   Allergan’s unlawful conduct has and will continue to directly and proximately

 cause injury or loss to interstate commerce and to Part D beneficiaries. Specifically, Part D

 beneficiaries suffering from DED must incur substantial costs and/or burdens or otherwise

 forego the opportunity to receive the more effective and thorough drug to treat their DED.

 Allergan’s conduct denies Part D beneficiaries consumer choice and access to a better treatment

 option.

           192.   Allergan’s unlawful conduct further causes and threatens injury or loss to Shire’s

 business and property which will continue unless Allergan’s anticompetitive conduct is

 restrained by the issuance of injunctive relief. Specifically, Shire has and will continue to lose

 millions of dollars in sales and profits from within the market for prescription drugs for the

 treatment of DED available through Part D that would take place but for Allergan’s behavior.

 Shire’s injuries are of the type that the antitrust laws are intended to prohibit, and flow directly

 from Allergan’s anticompetitive conduct in violation of Section 1 of the Sherman Act.

           193.   Allergan’s conduct violates Section 1 of the Sherman Act, 15 U.S.C. § 1, and

 Shire is entitled to damages and injunctive relief pursuant to Sections 4 and 16 of the Clayton

 Act, 15 U.S.C. §§ 15 and 26, and reimbursement of its costs for bringing this action, including its

 reasonable attorneys’ fees.

                                FOURTH CAUSE OF ACTION
                             MONOPOLIZATION (N.J. Stat. § 56:9-4)

           194.   Shire repeats and realleges each allegation in paragraphs 1 through 193 as if fully


                                                   54
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 55 of 63 PageID: 800



 set forth herein.

         195.    Allergan is a “person” within the meaning of N.J. Stat. § 56:9-2(a).

         196.    Restasis is a “commodity” within the meaning of N.J. Stat. § 56:9-2(c), and

 therefore Allergan’s business marketing, selling, and/or distributing Restasis is “trade or

 commerce” within the meaning of N.J. Stat. § 56:9-2(b).

         197.    Allergan has, and during the relevant period had, a market share of approximately

 87 percent in the Part D prescription DED treatment market. Accordingly, and combined with

 high entry barriers, Allergan possesses monopoly power in the Part D prescription DED

 treatment market in the United States.

         198.    As set forth above, Allergan has willfully maintained and will further maintain its

 monopoly power in this market through exclusionary and anticompetitive means. Allergan is

 engaged in an ongoing and overarching anticompetitive scheme designed to maintain its

 monopoly power in the market for prescription drugs for the treatment of DED available through

 Part D, using a mix of bundled discounts, exclusive contracts, interference and coercion to

 prevent the inclusion of Xiidra on Part D formularies. Allergan coerced Part D plans into

 agreements that give preferred status to Restasis to the exclusion of Xiidra, including, inter alia,

 bundled rebate agreements in which Allergan provided “price protection” and other rebates or

 discounts for Allergan’s portfolio of Part D products conditioned on the exclusion of Xiidra from

 formularies, and agreements conditioned on Xiidra being listed, if at all, as a “non-preferred”

 treatment.

         199.    By engaging in this conduct, Allergan is abusing and has abused its monopoly

 power – as opposed to, for example, competing on the merits or having more efficient production

 or superior product quality – and unfairly impeded competition in the market for prescription



                                                  55
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 56 of 63 PageID: 801



 drugs for the treatment of DED available through Part D, thereby restraining trade and

 competition by limiting the public’s access to a superior DED prescription treatment.

           200.   Allergan’s unlawful conduct has and will continue to directly and proximately

 cause injury or loss to New Jersey commerce and to Part D beneficiaries. Specifically, Part D

 beneficiaries suffering from DED must incur substantial costs and/or burdens or otherwise

 forego the opportunity to receive the more effective and thorough drug to treat their DED.

 Allergan’s conduct denies Part D beneficiaries the choice of and access to a better treatment

 option.

           201.   Allergan’s unlawful conduct further harms competition and thereby causes and

 threatens injury or loss to Shire’s business, property, and competitive position, which will

 continue unless Allergan’s anticompetitive conduct is enjoined. Specifically, Shire has and will

 continue to lose millions of dollars in sales and profits from within the market for prescription

 drugs for the treatment of DED available through Part D that would take place but for Allergan’s

 behavior. Shire’s injuries are of the type that antitrust laws are intended to prohibit, and flow

 directly from Allergan’s anticompetitive conduct in violation of Section 56:9-4 of the New

 Jersey Antitrust Act.

           202.   Allergan’s conduct violates Section 56:9-4 of the New Jersey Antitrust Act, N.J.

 Stat. § 56:9-4, and Shire is entitled to damages and injunctive relief pursuant to Sections 56:9-10

 and 56:9-12 of the New Jersey Antitrust Act, N.J. Stat. §§ 56:9-10 and 56:9-12, and

 reimbursement of its reasonable attorneys' fees, filing fees, and reasonable costs of suit.

                              FIFTH CAUSE OF ACTION
                     ATTEMPTED MONOPOLIZATION (N.J. Stat. § 56:9-4)

           203.   Shire repeats and realleges each allegation in paragraphs 1 through 202 as if fully

 set forth herein.


                                                   56
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 57 of 63 PageID: 802



        204.    Allergan is a “person” within the meaning of N.J. Stat. § 56:9-2(a).

        205.    Restasis is a “commodity” within the meaning of N.J. Stat. § 56:9-2(c), and

 therefore Allergan’s business marketing, selling, and/or distributing Restasis is “trade or

 commerce” within the meaning of N.J. Stat. § 56:9-2(b).

        206.    As set forth above, in the alternative, Allergan is willfully and wrongfully

 attempting to obtain monopoly power in the Part D prescription DED treatment market.

 Allergan is willfully engaging in a course of conduct, including anticompetitive and exclusionary

 actions, with the specific intent to monopolize this market. Allergan is engaged in an ongoing

 and overarching anticompetitive scheme designed to obtain monopoly power in the market for

 prescription drugs for the treatment of DED available through Part D, using a mix of bundled

 discounts, exclusive contracts, interference and coercion to prevent the inclusion of Xiidra on

 Part D formularies. Allergan coerced Part D plans into agreements that give preferred status to

 Restasis to the exclusion of Xiidra, including, inter alia, bundled rebate agreements in which

 Allergan provided “price protection” and other rebates or discounts for Allergan’s portfolio of

 Part D products conditioned on the exclusion of Xiidra from formularies, and agreements

 conditioned on Xiidra being listed, if at all, as a “non-preferred” treatment.

        207.    In the alternative, there is a dangerous probability that, unless restrained, Allergan

 will succeed in obtaining monopoly power in the Part D prescription DED treatment market.

        208.    By engaging in this conduct, Allergan is unfairly impeding competition in the

 market for prescription drugs for the treatment of DED available through Part D, thereby

 restraining trade and competition by limiting the public’s access to a superior DED prescription

 treatment.

        209.    Allergan’s unlawful conduct has and will continue to directly and proximately



                                                  57
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 58 of 63 PageID: 803



 cause injury or loss to New Jersey commerce and to Part D beneficiaries. Specifically, Part D

 beneficiaries suffering from DED must incur substantial costs and/or burdens or otherwise

 forego the opportunity to receive the more effective and thorough drug to treat their DED.

 Allergan’s conduct denies Part D beneficiaries the choice of and access to a better treatment

 option.

           210.    Allergan’s unlawful conduct further harms competition and thereby causes and

 threatens injury or loss to Shire’s business, property, and competitive position, which will

 continue unless Allergan’s anticompetitive conduct is restrained by the issuance of injunctive

 relief. Specifically, Shire has and will continue to lose millions of dollars in sales and profits

 from within the market for prescription drugs for the treatment of DED available through Part D

 that would take place but for Allergan’s behavior. Shire’s injuries are of the type that antitrust

 laws are intended to prohibit, and flow directly from Allergan’s anticompetitive conduct in

 violation of Section 56:9-4 of the New Jersey Antitrust Act.

           211.    Allergan’s conduct violates Section 56:9-4 of the New Jersey Antitrust Act, N.J.

 Stat. § 56:9-4, and Shire is entitled to damages and injunctive relief pursuant to Sections 56:9-10

 and 56:9-12 of the New Jersey Antitrust Act, N.J. Stat. §§ 56:9-10 and 56:9-12, and

 reimbursement of its reasonable attorneys' fees, filing fees, and reasonable costs of suit.

                              SIXTH CAUSE OF ACTION
                  AGREEMENTS IN RESTRAINT OF TRADE (N.J. Stat. § 56:9-3)

           212.    Shire repeats and realleges each allegation in paragraphs 1 through 211 as if fully

 set forth herein.

           213.    Allergan is a “person” within the meaning of N.J. Stat. § 56:9-2(a).

           214.    Restasis is a “commodity” within the meaning of N.J. Stat. § 56:9-2(c), and

 therefore Allergan’s business marketing, selling, and/or distributing Restasis is “trade or


                                                    58
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 59 of 63 PageID: 804



 commerce” within the meaning of N.J. Stat. § 56:9-2(b).

        215.    As set forth above, Allergan has employed an ongoing anticompetitive scheme to

 preserve and extend its monopoly power and prevent competition in the market for prescription

 drugs for the treatment of DED available through Part D plans. That scheme includes Allergan’s

 agreements with Part D plans with various exclusionary contract terms.

        216.    Through these anticompetitive agreements, Allergan is precluding its competitor,

 Shire, from gaining meaningful access to Part D formularies, and avoiding and foreclosing

 competition in the relevant market.

        217.    The purpose and effect of these agreements is to substantially foreclose and

 exclude competition, in particular the competitive threat presented by Shire.

        218.    Allergan’s conduct constitutes an unlawful contract or contracts to exclude

 competition and unreasonably restrain trade in violation of Section 56:9-3 of the New Jersey

 Antitrust Act. At all relevant times, Allergan’s exclusionary agreements will assist Allergan in:

 (i) effectively excluding superior, competitive products from the market for prescription drugs

 for the treatment of DED available through Part D; (ii) maintaining Allergan’s dominant market

 share and monopoly power in the market for prescription drugs for the treatment of DED

 available through Part D; and (iii) otherwise reaping the benefits of its illegal monopoly power.

        219.    Allergan’s coercive conduct has induced Part D plans to agree that they will

 continue to receive rebates on the condition that they not grant formulary access to Xiidra or do

 so on severely unfavorable terms.

        220.    There is no legitimate business or procompetitive justification for Allergan’s

 conduct.

        221.    Allergan’s unlawful conduct has and will continue to directly and proximately



                                                 59
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 60 of 63 PageID: 805



 cause injury or loss to New Jersey commerce and to Part D beneficiaries. Specifically, Part D

 beneficiaries suffering from DED must incur substantial costs and/or burdens or otherwise

 forego the opportunity to receive the more effective and thorough drug to treat their DED.

 Allergan’s conduct denies Part D beneficiaries consumer choice and access to a better treatment

 option.

           222.   Allergan’s unlawful conduct further causes and threatens injury or loss to Shire’s

 business and property which will continue unless Allergan’s anticompetitive conduct is

 restrained by the issuance of injunctive relief. Specifically, Shire has and will continue to lose

 millions of dollars in sales and profits from within the market for prescription drugs for the

 treatment of DED available through Part D that would take place but for Allergan’s behavior.

 Shire’s injuries are of the type that antitrust laws are intended to prohibit, and flow directly from

 Allergan’s anticompetitive conduct in violation of Section 56:9-3 of the New Jersey Antitrust

 Act.

           223.   Allergan’s conduct violates Section 56:9-3 of the New Jersey Antitrust Act, N.J.

 Stat. § 56:9-3, and Shire is entitled to damages and injunctive relief pursuant to Sections 56:9-10

 and 56:9-12 of the New Jersey Antitrust Act, N.J. Stat. §§ 56:9-10 and 56:9-12, and

 reimbursement of its reasonable attorneys' fees, filing fees, and reasonable costs of suit.

                             SEVENTH CAUSE OF ACTION
                  TORTIOUS INTERFERENCE WITH BUSINESS RELATIONS

           224.   Shire repeats and realleges each allegation in paragraphs 1 through 223 as if fully

 set forth herein.

           225.   Shire had a reasonable expectation of marketing and selling Xiidra to the market

 for prescription drugs for the treatment of DED available through Part D by entering into

 agreements with Part D plans to make Xiidra available to Part D plan beneficiaries. In addition,


                                                   60
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 61 of 63 PageID: 806



 Shire had a reasonable expectation of capturing a material share of the market for prescription

 drugs for the treatment of DED available through Part D once Xiidra was added to the Part D

 plans’ formularies given that Xiidra is a superior means of treating DED with a broader FDA-

 approved indication than Restasis.

        226.    Allergan knew that Shire had a reasonable expectation of economic advantage

 through business relations with Part D plans. Allergan intentionally and wrongfully interfered

 with Shire’s expected business dealings with Part D plans by: (i) providing rebate and/or

 discount terms to Part D plans covering Allergan’s Part D product portfolio which are

 conditioned on the plans maintaining Restasis as the exclusive DED treatment available on the

 plans’ formularies (or at least its preferred tier) such that the plans would lose the entirety of

 Allergan’s portfolio-wide rebates and/or discounts if they were to offer Xiidra on their

 formularies in addition to Restasis; and (ii) coercing one or more Part D plans to cease

 negotiations to add Xiidra to their formularies or, if Xiidra was added, to relegate Xiidra to non-

 preferred status. Allergan intentionally took such measures to restrain Part D plans from adding

 Xiidra to their formularies and, thus, effectively exclude Shire from the market for prescription

 drugs for the treatment of DED available through Part D.

        227.    As a direct result of Allergan’s intentional and wrongful interference, Part D plans

 have been dissuaded from adding Xiidra to their formularies, or listing Xiidra on the preferred

 tier of their formularies, thereby destroying Shire’s expected business relations with Part D plans

 for the market for prescription drugs for the treatment of DED available through Part D.

        228.    But for Allergan’s interference, there was a reasonable probability that Shire

 would receive the economic benefits resulting from its marketing and sale of Xiidra to the

 market for prescription drugs for the treatment of DED available through Part D and Shire’s



                                                   61
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 62 of 63 PageID: 807



 capture thereafter of a material share of the market for prescription drugs for the treatment of

 DED available through Part D.

        229.    Allergan had no adequate justification to interfere with Shire’s business relations

 with Part D plans. Allergan’s conduct is outrageous and against the public interest because

 Allergan acted with malice and/or reckless indifference to the rights of others.

        230.    Allergan’s interference with Shire’s business relations with Part D plans has and

 will continue to cause Shire to suffer damages, including lost profits and other damages.

        231.    Upon information and belief, Allergan’s acts of tortious interference will continue

 unless restrained by this Court.

        232.    Shire is entitled to money damages, injunctive relief, and such other relief as this

 cause of action allows.

                                     PRAYER FOR RELIEF

        WHEREFORE, Shire requests that:

        A.      The conduct alleged herein be declared, adjudged, and/or decreed to be unlawful

 under Section 1 and Section 2 of the Sherman Act, 15 U.S.C. §§ 1 and 2, and applicable state

 law;

        B.      Pursuant to Section 16 of the Clayton Act (15 U.S.C. § 26), and applicable state

 law, the anticompetitive, predatory and/or exclusionary conduct of Allergan be permanently

 enjoined;

        C.      Shire be awarded money damages, trebled pursuant to law;

        D.      Shire be awarded its costs for bringing this action, including reasonable attorneys’

 fees; and

        E.      Shire be awarded such other and further relief as this Court deems just and proper.



                                                  62
Case 2:17-cv-07716-JMV-SCM Document 79 Filed 04/25/19 Page 63 of 63 PageID: 808



 Dated: April 25, 2019
                                           By: /s/ Charles M. Lizza
 Of Counsel:                                   Charles M. Lizza
                                               William C. Baton
 Michael F. Brockmeyer                         SAUL EWING ARNSTEIN & LEHR LLP
 David S. Shotlander                           One Riverfront Plaza, Suite 1520
 Amanda J. Hamilton                            Newark, New Jersey 07102-5426
 HAUG PARTNERS LLP                             (973) 286-6700
 1667 K St. NW, Suite 500                      clizza@saul.com
 Washington, DC 20006
 (202) 292-1530                               Attorneys for Plaintiff
 mbrockmeyer@haugpartners.com                 Shire US, Inc.

 Fred A. Kelly, Jr.
 Joshua S. Barlow
 HAUG PARTNERS LLP
 One Post Office Square
 Boston, MA 02109
 (617) 426-6800
 fkelly@haugpartners.com




                                      63
